J-S28023-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    FERNANDO REAL                              :
                                               :
                       Appellant               :   No. 3430 EDA 2019

            Appeal from the PCRA Order Entered November 8, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0008511-2008,
                           CP-51-CR-0008526-2008

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    FERNANDO REAL                              :
                                               :
                       Appellant               :   No. 3431 EDA 2019

            Appeal from the PCRA Order Entered November 8, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0008511-2008,
                           CP-51-CR-0008526-2008


BEFORE:      BOWES, J., DUBOW, J., and PELLEGRINI, J.*

MEMORANDUM BY DUBOW, J.:                              FILED FEBRUARY 1, 2022

        Appellant, Fernando Real, appeals from the November 8, 2019 Order of

the Court of Common Pleas of Philadelphia County, which dismissed without

a hearing Appellant’s first petition filed pursuant to the Post Conviction Relief

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S28023-21



Act, 42 Pa.C.S. §§ 9541-46. Appellant’s PCRA counsel, John M. Belli, Esquire,

has filed a Turner/Finley1 “no merit” letter and Application to Withdraw as

Counsel. After careful review, we affirm the court’s denial of PCRA relief and

grant counsel’s Application to Withdraw.

       In the early morning hours of September 9, 2002, Appellant used a nine-

millimeter pistol to shoot and kill Byron Story and Marcus Herbert.2 Story and

Herbert had been sitting on the front porch of a home occupied by Herbert’s

stepfather, Karl May. Hearing the gunshots, May went to a window and

witnessed the shooter fleeing the scene. May told police immediately after the

shooting that he witnessed a black male fleeing but, as discussed below, May

testified at trial that the shooter was a Hispanic male matching Appellant’s

description.

       At the time of the shooting, Appellant’s companion, Terrell Boyd, was

acting as lookout around the corner. The pair returned to their car where

Appellant informed Boyd that he had shot two men.

       Two days later, on September 11, 2002, Appellant shot and killed Levon

Wilson.3 Brian Heard and Ronald Milburn witnessed the shooting. Police Officer

Christine Hilbert immediately responded to the shooting and saw Appellant
____________________________________________


1 See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988);
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

2Story died at the scene, and Herbert died from his injuries approximately a
year later.

3 A jury convicted Appellant of Wilson’s murder in a separate proceeding on
June 28, 2005. Wilson’s murder is not at issue in this appeal.

                                           -2-
J-S28023-21



fleeing from the scene. Police recovered the murder weapon—a nine-

millimeter pistol—and determined it was the same pistol used to shoot Story

and Herbert two days earlier.

       Appellant’s consolidated jury trial for Story and Herbert’s murders began

on February 18, 2014.4 The Commonwealth presented testimony from 24

witnesses. Karl May, victim Herbert’s stepfather, testified to witnessing a

Hispanic male fleeing the scene of the shooting and Appellant’s counsel cross-

examined May using his prior inconsistent statement to police. Officer Hilbert

testified to her identification of Appellant running away from the Wilson

murder and investigation involving the firearm used in the three murders.

       In addition, the court permitted Heard and Milburn,5 the witnesses to

the unrelated Wilson shooting, to testify generally that they saw Appellant fire

the pistol on September 11, 2002. The court, however, did not permit them

to testify that Appellant shot and killed Wilson. The trial court also allowed

Milburn to testify that he saw Appellant fire the same gun into the air a week

before the Story and Herbert murders. When charging the jury, the court gave

a specific limiting instruction that the jury could consider Heard’s and Milburn’s


____________________________________________


4 It is not clear from the record why Appellant’s trial occurred over 10 years
after his arrest. The timeliness of Appellant’s trial is not at issue in this appeal.

5 At some point between Appellant’s preliminary hearing and trial, Milburn
suffered a severe brain injury in an automobile accident. As a result, the court
found Milburn unavailable to testify at Appellant’s trial and allowed the
Commonwealth to introduce his preliminary hearing testimony into evidence
pursuant to Pa.R.E. 804.

                                           -3-
J-S28023-21



testimony only for purposes of establishing Appellant’s access to the murder

weapon.

       On February 25, 2014, a jury convicted Appellant of, inter alia, two

counts of First-Degree Murder for killing Story and Herbert. On May 1, 2014,

the court imposed two consecutive life sentences. This Court affirmed

Appellant’s Judgment of Sentence and, on May 10, 2016, our Supreme Court

denied allowance of appeal. Commonwealth v. Real, 134 A.3d 499 (Pa.

Super. 2015) (unpublished memorandum), appeal denied 138 A.3d 4 (Pa.

2016).

       On July 15, 2016, Appellant pro se filed the instant, timely PCRA

Petition, his first.6 Appellant thereafter pro se filed several amended petitions,

which the court accepted.

       On November 18, 2019, after issuing a notice pursuant to Pa.R.Crim.P.

907, the court dismissed Appellant’s petition without a hearing. On the same

day, the court appointed counsel to represent Appellant on appeal.

       Appellant timely filed a Notice of Appeal.7 Through the course of a

complex procedural history not relevant here, Appellant’s counsel, on January

27, 2021, filed a Statement of Intent to file a no-merit letter pursuant to
____________________________________________


6After a hearing pursuant to Commonwealth v. Grazier, 713 A.2d 81 (Pa.
1998), the PCRA court permitted Appellant to proceed pro se.

7The Commonwealth charged Appellant separately at docket numbers 8511-
2008 and 8526-2008 for Story and Herbert’s murders. Appellant filed separate
Notices of Appeal at both dockets, each listing both docket numbers in
compliance with Commonwealth v. Johnson, 236 A.3d 1141 (Pa. Super.
2020) (en banc).

                                           -4-
J-S28023-21



Pa.R.A.P. 1925(c)(4), indicating that Appellant wished to raise numerous

issues of ineffective assistance of counsel (“IAC”), Brady8 violations, after-

discovered evidence, and PCRA court error. The PCRA court filed a responsive

Rule 1925(a) Opinion comprehensively addressing each of Appellant’s issues.

        In this Court, counsel has filed a Turner/Finley letter addressing the

following issues:

        [1.] The PCRA court committed an abuse of discretion by denying
        Appellant’s discovery request.

        [2.] Did the PCRA court commit an abuse of discretion by failing
        to grant relief or an evidentiary hearing relating to [newly]-
        discovered evidence provided by witness Brian Heard?

        [3.] Did the PCRA court commit an abuse of discretion by failing
        to grant relief or an evidentiary hearing on his Brady claim
        relating to the Commonwealth’s failure to disclose exculpatory
        evidence, namely, the recantation of witness Brian Heard,
        identification information concerning an alleged eyewitness
        named Lisa, statements allegedly made by Herbert regarding
        what he allegedly told his mother, and contact information
        concerning Milburn’s mother?

        [4.] Did the PCRA court commit an abuse of discretion by failing
        to grant relief or an evidentiary hearing on the following claims
        asserting that trial counsel provided Appellant with ineffective
        assistance of counsel for the following reasons:

              [A.] Trial counsel did not investigate appellant's alibi
              defense. []

              [B.] Trial counsel did not properly prepare for trial because
              he did not investigate or interview witnesses named “Lisa,”
              an alleged eyewitness, three friends of co-defendant Terrell
              Boyd who would have stated that appellant and Boyd were
              not friends or a[c]quaintances, and Karl May who told police
              that he knew a female witness.

____________________________________________


8   Brady v. Maryland, 373 U.S. 83 (1963).

                                           -5-
J-S28023-21


            [C.] Trial counsel failed to retain a DNA expert to test the
            hat collected by police, the gun, and any and all physical
            evidence.

            [D.] Trial counsel failed to attack the completeness and
            reliability of the investigation conducted by police by
            presenting evidence that the police did not: (a) interview
            “Lisa” despite having her description; (b) interview a second
            female witness identified by Karl May; (c) compare Boyd’s
            DNA to that found on the hat; and (d) consider Boyd as the
            shooter and primary suspect despite word on the street that
            he was the shooter; and (e) show Appellant’s photograph to
            “Lisa,[”] Lane, and Herbert.

            [E.] Trial counsel failed to object when the Commonwealth
            called Karl May as a witness because May broke
            sequestration.

            [F.] Trial counsel failed to object to the identification of
            Appellant made by police officer Christine Hilbert because it
            was deemed unconstitutional by another judge during the
            litigation of a PCRA petition involving Appellant’s other
            unrelated murder conviction.

            [G.] Trial counsel failed first to move to prohibit the
            Commonwealth from introducing evidence of an unrelated
            crime indicating that Appellant fired a gun in the air a week
            prior to the incident in the instant matter and second, for
            not objecting to closing comments made by the prosecutor
            during closing argument.

            [H.] Trial counsel failed to make a Batson objection to the
            use of peremptory challenges by the Commonwealth to
            strike all potential Hispanic voir dire persons.

Turner/Finley Ltr. at 7-9 (capitalization omitted, reordered for ease of

analysis). Counsel has also filed an Application to Withdraw as Counsel.

      On July 6, 2021, Appellant filed a response to counsel’s Turner/Finley

Letter in which he raised, verbatim, the following two issues:

      [1.] Cumulative material weight of the suppressed evidence;

      [2.] Cumulative effect of errors denied Appellant a fair trial.

                                      -6-
J-S28023-21



Response to Turner/Finley Ltr. at 18, 26.

                      Counsel’s Application to Withdraw

      Before we consider Appellant’s issues, we must review counsel’s request

to withdraw. Counsel is required to review the record and submit a “no merit”

letter (1) detailing the nature and extent of his or her review; (2) listing each

issue the petitioner wishes to have raised on review; and (3) explaining why

the petitioner’s issues are meritless. Commonwealth v. Pitts, 981 A.2d 875,

876 n.1 (Pa. 2009). Counsel must also send to the petitioner: “(1) a copy of

the ‘no merit’ letter/brief; (2) a copy of counsel’s petition to withdraw; and

(3) a statement advising petitioner of the right to proceed pro se or by new

counsel.” Commonwealth v. Wrecks, 931 A.2d 717, 721 (Pa. Super. 2007)

(citation omitted).

      Counsel has complied with each of the above requirements. Counsel has

presented a comprehensive review of the issues Appellant seeks to raise on

appeal, the appropriate standard of review, and addressed the PCRA court’s

analysis where appropriate. Turner/Finley Ltr. at 10-11, 16-41. Counsel

concludes that Appellant’s claims are without merit. Id. at 43-44. In addition,

counsel sent Appellant copies of the Turner/Finley letter and his Application

to Withdraw, and he advised Appellant of his rights in lieu of representation.

See Application to Withdraw as Counsel, 4/15/21, Exh. 1.

      Once we determine that counsel has complied with the Turner/Finley

requirements, this Court must conduct an independent review of the record

to determine the merits of Appellant’s claims. Wrecks, 931 A.2d at 721. As

                                      -7-
J-S28023-21



discussed below, our independent review confirms that Appellant’s issues are

without merit.

                         Standard/scope of review

      We review an order denying a petition for collateral relief to determine

whether the PCRA court’s decision is supported by the evidence of record and

free of legal error. Commonwealth v. Jarosz, 152 A.3d 344, 350 (Pa. Super.

2016) (citing Commonwealth v. Fears, 86 A.3d 795, 803 (Pa. 2014)). “This

Court grants great deference to the findings of the PCRA court if the record

contains any support for those findings.” Commonwealth v. Anderson, 995

A.2d 1184, 1189 (Pa. Super. 2010) (citation omitted).

                              Discovery request

      Appellant’s first issue involves the PCRA court’s denial of Appellant’s

discovery request. Pa.R.Crim.P. 902(E)(1) prohibits discovery in PCRA

proceedings “except upon leave of court after a showing of exceptional

circumstances.” What constitutes an exceptional circumstance is within the

trial court’s discretion to determine, and we will not disturb that determination

unless the court has abused its discretion. Commonwealth v. Frey, 41 A.3d

605, 611 (Pa. Super. 2012).

      After a thorough review of the certified record, briefs of the parties,

applicable law, and PCRA court’s opinion, we conclude that there is no merit

to Appellant’s claim. The Honorable Glenn B. Bronson has authored a

comprehensive and well-reasoned analysis addressing this claim with

reference to the record and relevant legal authority. Accordingly, we adopt

                                      -8-
J-S28023-21



the PCRA court’s opinion in part as our own and affirm the court’s denial of

relief on these claims. See PCRA Ct. Op., 3/12/21, at 29 (explaining that

Appellant’s discovery request was inadequate to establish exceptional

circumstances, as it was “comprised entirely of conjecture”).

                        Newly discovered evidence

      In his second issue, Appellant asserts that a recantation by Heard in the

unrelated Wilson murder is newly discovered exculpatory evidence for which

the PCRA court should have held a hearing in the instant case. See Petition,

7/15/16, at 2-3; Turner/Finley Ltr. at 19-21.

      To obtain relief based on newly discovered evidence, the petitioner must

prove, inter alia, that the new evidence would likely change the verdict at a

new trial. Commonwealth v. Small, 189 A.3d 961, 972 (Pa. 2018). In

addition, to prevail on a claim that the PCRA court should have held a hearing,

the petitioner must prove the existence of an issue of fact that would entitle

him to relief. Commonwealth v. Hanible, 30 A.3d 426, 452 (Pa. 2011).

      After a thorough review of the certified record, briefs of the parties,

applicable law, and PCRA court’s opinion, we conclude that there is no merit

to Appellant’s claim. The Honorable Glenn B. Bronson has authored a

comprehensive and well-reasoned analysis addressing this claim with

reference to the record and relevant legal authority. Accordingly, we adopt

the PCRA court’s opinion in part as our own and affirm the court’s denial of

relief on these claims. See PCRA Ct. Op. at 8 (explaining that Heard’s

recantation of his eyewitness testimony in the unrelated trial would not have

                                     -9-
J-S28023-21



changed the verdict in the instant case because, among other things, it did

not exculpate Appellant of the instant murders and Heard’s testimony in the

instant case only proved Appellant’s access to the murder weapon).

                               Brady claims

      In his third issue, Appellant asserts that the Commonwealth committed

multiple Brady violations by withholding four pieces of allegedly exculpatory

evidence. “To establish a Brady violation, [the] appellant must demonstrate

[that]: the evidence at issue was favorable to him, because it was either

exculpatory or could have been used for impeachment; the prosecution either

willfully or inadvertently suppressed the evidence; and prejudice ensued.”

Commonwealth v. Walker, 36 A.3d 1, 9 (Pa. 2011) (citation omitted). To

satisfy the prejudice prong, the evidence must have been material to the

appellant’s guilt or punishment. Commonwealth v. Cam Ly, 980 A.2d 61,

76 (Pa. 2009). Evidence is material if there is a reasonable probability that,

had the Commonwealth disclosed it to the defense, the result of the

proceeding would have been different. Id.

      Finally, in the PCRA context, an appellant “must establish that the

alleged Brady violation ‘so undermined the truth-determining process that no

reliable adjudication of guilt or innocence could have taken place.’”

Commonwealth v. Haskins, 60 A.3d 538, 547 (Pa. Super. 2012) (quoting

42 Pa.C.S. § 9543(a)(2)(i)).

      After a thorough review of the certified record, briefs of the parties,

applicable law, and PCRA court’s opinion, we conclude that there is no merit

                                    - 10 -
J-S28023-21



to Appellant’s Brady claims. The Honorable Glenn B. Bronson has authored a

comprehensive and well-reasoned analysis addressing each of these claims

with reference to the record and relevant legal authority. Accordingly, we

adopt the PCRA court’s opinion in part as our own and affirm the court’s denial

of relief on these claims. See PCRA Ct. Op. at 8-14 (explaining that Appellant

failed to prove that he suffered prejudice from the Commonwealth’s alleged

suppression of evidence that was either not exculpatory (Heard’s recantation

of unrelated murder testimony), non-existent (“Lisa” or any statement by

Herbert), or “that the Commonwealth had knowledge of any contact

information for Milburn’s mother that was not available to the defense.”).9

                        Ineffective assistance of counsel

       In his fourth issue, Appellant asserts eight IAC allegations. The law

presumes counsel has rendered effective assistance. Commonwealth v.

Rivera, 10 A.3d 1276, 1279 (Pa. Super. 2010). “[T]he burden of

demonstrating ineffectiveness rests on [the] appellant.” Id. To satisfy this

burden, the appellant must plead and prove by a preponderance of the

evidence that: “(1) his underlying claim is of arguable merit; (2) the particular

course of conduct pursued by counsel did not have some reasonable basis

designed to effectuate his interests; and (3) but for counsel’s ineffectiveness,

____________________________________________


9 Appellant asserts that he suffered prejudice from the cumulative effect of
these Brady claims. See Response to Turner/Finley Ltr. at 18. “The
cumulative impact of meritless Brady claims cannot be grounds for relief.”
Commonwealth v. Lambert, 884 A.2d 848, 857 (Pa. 2005). As discussed
above, each of Appellant’s Brady claims is meritless and, thus, this claim fails.

                                          - 11 -
J-S28023-21



there is a reasonable probability that the outcome of the challenged

proceeding would have been different.” Commonwealth v. Fulton, 830 A.2d

567, 572 (Pa. 2003) (citation omitted). Failure to satisfy any prong of the test

will result in rejection of the appellant’s claim. Id.

      Several of Appellant’s IAC claims relate to counsel’s decision not to

investigate certain issues or interview and call certain witnesses to testify at

trial. Where a petitioner alleges ineffectiveness for failure to call a witness,

the petitioner must prove that (1) the witness existed and was available and

willing to testify; (2) counsel knew or should have known of the witness; and

(3) there is a reasonable probability that the witness’s testimony would have

led to a different outcome at trial. See Commonwealth v. Dennis, 17 A.3d

297, 302 (Pa. 2011); Commonwealth v. Pander, 100 A.3d 626, 639 (Pa.

Super. 2014).

      After a thorough review of the certified record, briefs of the parties,

applicable law, and PCRA court’s opinion, we conclude that there is no merit

to Appellant’s IAC claims. The Honorable Glenn B. Bronson has authored a

comprehensive and well-reasoned analysis addressing each of Appellant’s first

six claims with reference to the record and relevant legal authority.

Accordingly, we adopt the PCRA court’s opinion in part as our own and affirm

the court’s denial of relief on these six claims. See PCRA Ct. Op. at 16

(concluding that Appellant provided mere conjecture that he was at work at

the time of the murders and, therefore, failed to prove the arguable merit of

his underlying alibi defense); 16-18 (Appellant failed to prove that “Lisa,” a

                                      - 12 -
J-S28023-21



different “female witness” allegedly known to May, or Boyd’s friends were

available and willing to testify and that their individual testimonies would have

changed the outcome of trial); 19-23, 28-29 (Appellant failed to prove that

trial counsel’s decisions (1) not to retain a DNA expert to conduct testing when

the Commonwealth’s expert did not incriminate Appellant; (2) to attack the

adequacy of certain elements of the police investigation, (3) to cross-examine

May using May’s prior, inconsistent statement rather than seeking to strike

May’s testimony, and (4) not to lodge a meritless objection to Officer Hilbert’s

trial testimony, were unreasonable and caused Appellant to suffer prejudice).

Failure to object to testimony by Milburn

       In his seventh IAC claim, Appellant alleges that his trial counsel was

ineffective for failing to object to Milburn’s testimony that he saw Appellant

firing the murder weapon into the air outside of a bar a week before the Story

and Herbert murders. See Petition, 4/26/18, at 12-14; Turner/Finley Ltr. at

42-46. See also N.T. Trial, 2/24/14, at 130-31, 137-40.

       At trial, Milburn testified that, in addition to seeing Appellant with the

murder weapon a week before the Story and Herbert’s murders, he also

witnessed Appellant shoot the same pistol at a craps game on September 11,

2002, after the murders.10 N.T. Trial, 2/24/14, at 131-37, 140-41. Milburn’s

testimony, therefore, proved that Appellant possessed the firearm used to kill
____________________________________________


10  We affirmed the admissibility of Milburn’s testimony regarding the
September 11, 2002 shooting on direct appeal. See Real, 2015 WL 7354731
at *2, *9-10. At issue presently is Milburn’s testimony that he saw Appellant
with the gun a week before the Story and Herbert murders.

                                          - 13 -
J-S28023-21



Story and Herbert both before and after their murders and, thus,

demonstrated that Appellant had access to the murder weapon.11 See PCRA

Ct. Op. at 26.

       At the close of trial, the court instructed the jury to consider Milburn’s

testimony “only for [the] limited purpose” of demonstrating access to the

murder weapon and not that Appellant was a person of bad character:

       [You may consider Milburn’s testimony only] for the purpose of
       showing defendant’s alleged access to the weapon that was
       allegedly used to kill the decedents in this case. This evidence
       must not be considered by you in any other way other than for
       the purpose I just stated. You must not regard this evidence as
       showing that the defendant is a person of bad character or
       criminal tendencies from which you might be inclined to infer guilt.

N.T. Trial, 2/25/14, at 27-28.

       Appellant alleges that counsel’s failure to object to Milburn’s testimony

that he had fired the murder weapon in the air the week before using it to kill

Story and Herbert invited the jury to consider Appellant’s past deeds as

evidence of his bad character, causing Appellant to suffer prejudice. Petition,

4/26/18, at 12-13.

       We disagree. A cautionary jury instruction may ameliorate the

prejudicial effect of evidence of a defendant’s relevant prior conduct.


____________________________________________


11  Pa.R.E. 404(b)(1) precludes evidence of a crime, wrong, or other act to
prove that a person acted in accordance with a particular character trait. This
evidence may be admissible for another purpose, however, such as proving
identity. Id. at 404(b)(2). Appellant does not challenge the relevance of
Milburn’s testimony to establish Appellant’s identity as Story and Herbert’s
killer.

                                          - 14 -
J-S28023-21



Commonwealth v. Hairston, 84 A.3d 657, 666 (Pa. 2014). This is because

“[j]urors are presumed to follow the trial court’s instructions.” Id.

       The trial court’s cautionary instruction in this case ameliorated any

chance that Milburn’s testimony caused Appellant to suffer prejudice because

the court specifically instructed the jury not to consider Milburn’s testimony

as evidence of Appellant’s bad character and we presume that jurors follow

court instructions. As a result, we conclude that Appellant has failed to prove

that counsel’s inaction caused him to suffer prejudice and this claim fails. 12

Failure to make second Batson objection

       In his final IAC claim, Appellant alleges that his trial counsel was

ineffective for not objecting to the Commonwealth’s use of a preemptory

challenge to strike a Hispanic juror. See Petition, 4/26/18, at 11-12;

Turner/Finley Ltr. at 38-42.

       In total, the Commonwealth used four preemptory challenges to remove

several prospective       jurors who were Hispanic from the jury panel.

Turner/Finley Ltr. at 38-39; PCRA Ct. Op. at 25. After the Commonwealth



____________________________________________


12Appellant also alleges that his counsel was ineffective for failing to object to
the Commonwealth’s statement during closing that Milburn’s testimony
proved Appellant’s access to the murder weapon. Turner/Finley Ltr. at 44-
45. See N.T. Trial, 2/24/14, at 249-50, 275-76. Since Appellant has failed to
prove that Milburn’s testimony was inadmissible, however, Appellant has not
established that the Commonwealth’s commentary on Milburn’s testimony was
improper. Appellant has, therefore, failed to prove the underlying merit of this
IAC claim and, as a result, it fails.


                                          - 15 -
J-S28023-21



struck the third Hispanic juror, Appellant lodged a Batson13 objection, arguing

that the Commonwealth struck the jurors based on race. PCRA Ct. Op. at 25.

The court overruled Appellant’s objection, finding that the Commonwealth

provided race-neutral reasons for each preemptory challenge. Id. (citing N.T.

trial, 2/11/14, at 224-36). The Commonwealth later exercised an additional

preemptory challenge to strike a fourth Hispanic juror. Id. Appellant’s trial

counsel did not assert a second Batson objection.

       Appellant is critical that his counsel did not lodge a second Batson

objection when the Commonwealth struck a fourth Hispanic juror because it

resulted in a fully non-Hispanic jury. See Petition, 4/26/18, at 12;

Turner/Finley Ltr. at 40.

       Where, as here, a petitioner alleges ineffective assistance of counsel for

failure to make a Batson challenge, the petitioner “must prove actual,

purposeful     discrimination     by    a      preponderance   of   the   evidence[.]”

Commonwealth v. Sepulveda, 55 A.3d 1108, 1132 (Pa. 2012) (citation

omitted). Critically, “mere disparity of number in the racial make-up of the

jury, though relevant, is inadequate to establish a [Batson claim].”

Commonwealth v. Wilson, 649 A.2d 435, 443 (Pa. 1994) (citation omitted).

       Appellant makes no effort to prove actual, purposeful discrimination.

Instead, he simply alleges that because “every juror was white or black[,]”

then the Commonwealth must have violated Batson and his trial counsel
____________________________________________


13Batson v. Kentucky, 476 U.S. 79 (1986) (prohibiting the use of race-
based preemptory challenges).

                                            - 16 -
J-S28023-21



should have objected. Petition, 4/26/18, at 12 (unnecessary capitalization

omitted). Since racial disparity is inadequate to establish a Batson violation,

Appellant has not proved the underlying merit of this IAC claim. As a result,

this claim fails.

                            Cumulative prejudice

      In his pro se reply to counsel’s Turner/Finley Letter, Appellant argues

generally that he suffered prejudice from the cumulative effect of the alleged

ineffectiveness of his trial counsel. See Petition, 4/26/18, at 15-16; Response

to Turner/Finley Ltr. at 26.

      Beyond citing to case law recognizing that a claimant may potentially

suffer cumulative prejudice, Appellant has failed to set forth any factually and

legally supported argument for his claim. An appellant must develop claims

with citation to the record and relevant case law, and a failure to do so will

result in waiver. Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009).

See Pa.R.A.P. 2111 and 2119 (listing argument requirements for appellate

briefs), 2101 (explaining that substantial briefing defects may result in

dismissal of appeal). Appellant’s failure to develop this issue renders it waived.

                                  Conclusion

      Based on the foregoing, we affirm the PCRA court’s denial of relief. The

parties are instructed to annex the PCRA Court’s March 12, 2021 Opinion to

any future filings.

      Application to Withdraw as Counsel granted. Order affirmed.




                                     - 17 -
J-S28023-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/1/2022




                          - 18 -
                                                                                                          02:02 PM
                                                                                    Circulated 01/07/2022 02.02




                                   IN THE COURT OF COMMON PLEAS
                              FIRST
                              FIRST JUDICIAL
                                    JUDICIAL DISTRICT OF PENNSYLVANIA
                                                         PENNSYLVANIA
                                       CRIMINAL TRIAL DIVISION

            COMMONWEALTH OF
            COMMONWEALTH OF                                              CP-5I -CR-0008511-2008
                                                                         CP-51-CR-0008511-2008
            PENNSYLVANIA                                                 CP-51-CR-0 008 526-20 08
                                                                         CP-51-CR-0008526-2008

                   V.
                                                                                  Received
                                                                                  MAR   12 702
                                                                                        12 202-i
            FERNAND
            FERNANDOO REAL
                      REAL
                                                                               0ice0ct
                                                                                    01 Judlclal Raa0*
                                                                                       Adi0la Records
                                                                                       et irial
                                                                                  AWSIOPOBITM
                                                                                  Appal
                                                    OPINION
                                                    OPINION
            BRONSON, J.
            BRONSON, I                                                          March 12, 2021




           On February
           On February 25, 2014, following
                       25, 2014, following a capital murder
                                           a capital        jury trial
                                                     murder jury trial before
                                                                       before this
                                                                              this Court, defendant
                                                                                   Court, defendant

    Fernando Real
    Fernando      was convicted
             Real was convicted of
                                of two
                                   two counts
                                       counts of
                                              of first
                                                 first degree
                                                       degree murder (18 Pa.C.S.
                                                              murder (18 Pa.CS, $§2502),
                                                                                  2502), two
                                                                                         1wo

    counts of robbery
    counts of robbery (18 Pa. C.S. §
                      (18 Pa.CS,     3701), one
                                   $ 3701), one count of conspiracy
                                                count of conspiracy to
                                                                    to commit robbery (18
                                                                       commit robbery (18 Pa.CS.
                                                                                          Pa. C.S. $§

    903),
    903), and one count
          and one count of
                        of carrying
                           carrying aafirearm without a
                                      firearm without   license (18
                                                      a licnse  (18 Pa.C.S.
                                                                    Pa.CS. $§6106).
                                                                             6106). On
                                                                                    On February
                                                                                       February 28,
                                                                                                28,

    2014, the
    2014, the jury
              jury returned
                   returned aaverdict of life
                              verdict of life in
                                              in prison on both
                                                 prison on      counts of
                                                           both counts of first
                                                                          first degree
                                                                                degree murder.
                                                                                       murder. The
                                                                                               The

    Court deferred the
    Court deferred the imposition of sentence
                       imposition of          and ordered
                                     sentence and ordered a
                                                          a presentence report and
                                                            presentcnce report and mental health
                                                                                   mental health
                                                                                                                     I
    evaluation. On
    evaluation, On May 1, 2414,
                   May I,       before the
                          2014, before the commencement
                                           commencement of sentencing, defendant
                                                        of sentencing, defendant asked
                                                                                 asked to
                                                                                       to

    represent himself at
    represent himself at sentencing
                         sentencing; and
                                     and on
                                         on appeal.
                                            appeal. After
                                                    After a
                                                          a hearing, the Court
                                                            hearing, the Court granted
                                                                               granted defendant's
                                                                                       defendant's
I
!   request
    request to proceedliro
               proceed pro .re.
                           se. The Court thereafter imposed    aggregate sentence of two
                                                    imposed an aggregate
                                                                                                                     I
                                                                                                                     I
    consecutive life
    consecutive      sentences plus
                life sentences      21 to
                               plus 21 to 67
                                          67 years
                                             years incarceration in state
                                                   incarceration in state prison.
                                                                          prison. Defendant
                                                                                  Defendant filed
                                                                                            filed post-

    sentence motions, which
    sentence motions, which the Court denied
                            the Court        on August
                                      denied on August 15,
                                                       15, 2014.
                                                           2014,

           On November
           On November 20, 2015, the
                       20, 2015, the Superior Court affirmed
                                     Superior Court          defendant's judgment
                                                    affirmed defendant's judgment of scntcirce.
                                                                                  of sentence.

    On May
    On     10, 2016,
       May 10, 2016, the
                     the Supreme Court denied
                         Supreme Court denied defendant's
                                              defendant's petition
                                                          petition for
                                                                   for allowance of appeal.
                                                                       allowance of appeal. On
                                                                                            On

    July
    July 15,
         15, 2016,
             2016, defendant filed a
                   defendant filed a pro se petition
                                            petition under the Post
                                                     under the Post Conviction
                                                                    Conviction Relief Act (PCRA")
                                                                               Relief Act ("PCRA").

    David
    David S.
          S. Rudcrrstein, Esquire was
             Rudenstein, Esquire      appointed to
                                  was appointed to represent defendant on
                                                   represent defendant    July 12,
                                                                       on July 12, 2017.
                                                                                   2017. On
                                                                                         On
January 18,
January     2018, ME.
        18, 2018, Mr. Rudenstein
                      Rudenstein filed an amended PCRA petition.
                                                       petition. Defendant f led a
                                                                           filed amotion to

waive counsel and
waive counsel and proceed
                  proceed pro
                          pro se on April
                              se on       26, 2018. That
                                    April 26,2018.  That same
                                                         same day, defendant filed
                                                              day, defendant filed aapro
                                                                                     pro se
                                                                                         se

amended PCRA petition
amended PCRA          ("Amended
             petition ( Amended Petition").
                                Petition"), The
                                            The Court
                                                Court held
                                                      held aaGrazier hearing [on Tuly
                                                             Grazier hearing'    July 20,
                                                                                      20,

2018, and
2018,     defendant's motion to proceed
      and defendant's           proceed prase
                                        pro se was granted. Thereafter,
                                                            Thereafter, defendant filed several

supplemental PCRA petitions
supplemental      petitions as well as replies
                                       replies to two motions
                                                      motions to dismiss filed
                                                                         filed by the
                                                                                  the

Commonwealth. On
Commonwealth. On September
                 September 23,
                           23, 2019,       reviewing all
                               2019, after reviewing all of the pleadings, this Court ruled
                                                                                      ruled

that the
that the claims
         claims set
                set forth
                    forth in defendant's petition
                          in defendant's petition were without merit,
                                                               merit. That day,
                                                                           day, pursuant
                                                                                pursuant to
                                                                                         to

Pa. R.Critn.P. 907,
Pa.R.Crim.P,   907, the Court issued notice of its intent to dismiss defendant's PCRA petition

without
without a
        a hearing ("907 Notice"),
          hearing (907  Notice"). On
                                  On October
                                     October 7,
                                             7, 2019,
                                                2019, defendant
                                                      defendant filed
                                                                filed aaresponse to the
                                                                        response to the 907
                                                                                        907

Notice ("907 Response").
Notice (907              On November
             Response"). On          8, 2019,
                            November 8, 2019, the
                                              the Court
                                                  Court entered
                                                        entered an
                                                                an order
                                                                   order dismissing
                                                                         dismissing

defendant's PCRA
defendant's PCRA petition.
                 petition. Because
                           Because defendant
                                   defendant had
                                             had informed
                                                 informed the Court that
                                                                    that he
                                                                         he wished to
                                                                                   to have

counsel
counsel for
        for an appeal if his
            an appeal    his petition
                             petition was
                                      was dismissed,
                                          dismissed, the
                                                     the Court appointed Douglas
                                                         Court appointed Douglas L. Dolfman,
                                                                                 L. Dolfman,

Esquire, to represent
Esquire,    represent defendant on appeal
                                   appeal.

        On November 18,
        On November 18, 2019, defendant filed
                        2019, defendant filed aapro
                                                pro se
                                                    se Notice
                                                       Notice of
                                                              of Appeal
                                                                 Appeal from
                                                                        from the Court's
                                                                             the Court's

dismissal of his PCRA Petition. On December 6, 2019, the Court issued an order pursuant to
dismissal

Pa.R.A.P.
Pa.R.A.P, 1925(b) ("l 925(b) order")
          1925() (1925(b)    order") directing
                                     directing defense counsel to file aaConcise Statement of

Errors
Errors Complained of on
       Complained of on Appeal ("Statement of
                        Appeal ("Statement of Errors")
                                              Errors") by
                                                       by December
                                                          December 27,
                                                                   27, 2019,
                                                                       2019, Mr.
                                                                             ME. Dolfinan
                                                                                 Dolfian

failed to
       to file
          file aaStatement
                 Statement of Errors,
                              Errors, leading
                                      loading this Court to Eind
                                                            find that all issues had
                                                                                 had been
                                                                                     been waived
                                                                                          waived in

   opinion filed
an opinion iled on
                 on January
                    January 27,
                            27, 2020.
                                2020.




 AAGrazier
   Grazier hearing
           hearing isis aahearing
                          hcuring to determine whether aadefendant has properly waived his right to counxel
                                                                                                    counsel and may
lawfully proceed
lawfully         pro se.
         proceed pro se. See
                         See Commonwealth
                             Cornrnontis°ealth v. Crazier,713
                                               • Grater,  713 A.2d
                                                              A.2d 81
                                                                   8I (Pa.
                                                                      (Pa. 1998).
                                                                           1998)




                                                         2
                                                         2
         On September
         On September 28, 2020, The Superior
                      28, 2020,     Superior Court removed Mr. Dolfinan
                                                               Dolfman as counsel after

repeated failures
repeated failures to
                  to file
                     file a
                          a brief
                            brief. On December 22,
                                   On December     2420, after
                                               22, 2020,       remand from
                                                         after remand from the Superior Court,
                                                                           the Superior Court,

the
the trial court appointed
    trial court appointed John Belli, Esquire
                                      Esquire to represent defendant on appeal,
                                                                        appeal. 2

         On January
         On         27, 2021, Mr.
            January 21,2021,  Mr. Belli filed
                                        filed a
                                              a statement of intent to Ule
                                                                       file aano-merit
                                                                              no-merit letter on

appeal pursuant
appeal pursuant to
                to Rule
                   Rule 1925(c) of the
                        1925() of      Pennsylvania Rules
                                   the Pennsylvania Rules of Appellate Procedure,
                                                          of Appellate Procedure, on
                                                                                  on the
                                                                                     the

ground that
ground that the
            the clainns raised by
                claims raised  by defendant
                                  defendant were "wholly frivolous
                                            were "wholly           and the
                                                         frivolous and the record
                                                                           record contains
                                                                                  contains no
                                                                                           no

other meritorious
other meritorious issues."
                  issues." Matters
                           Matters Complained
                                   Complained of
                                              of on Appeal ("Statement   Matters"). In his
                                                           (Statement of Matters").    his

Statement of
Statement of Matters,
             Matters, Mr.
                      Mr Belli sets forth the following
                                              following issues that defendant wishes to raise on

appeal: A)
appeal: A) the PCRA Court erred by failing to grant
                                by failing    grant relief or an evidentiary hearing on

defendant's after-discovered evidence claim relating
defendant's                                 relating to witness Brian Heard; B)
                                                                             I) the PCRA Court

erred by
erred by failing
         failing to grant
                    grant relief or an evidentiary
                                       evidentiary hearing
                                                   hearing on defendant's claims relating to the

Commonwealth's failure
Commonwealth's failure to
                       to disclose exculpatory
                                   exculpatory evidence
                                               evidence in
                                                        in violation of Brady u.
                                                                              v. Maryland, 373

U.S.
U.S. 83, 87 (1963
     83,87  (1963);     3   C)
                            C) the PCRA Court
                                        Count erred by
                                                    by failing to grant relief or an evidentiary hearing

on defendant's claims that
on defendant's        that trial
                           trial counsel was ineffective for: 1) failing
                                                         for: I) failing to
                                                                         to investigate
                                                                            investigate defendant's

alibi defense, 2)
alibi defense,    failing to properly
               2) failing    properly prepare for trial due
                                      prepare for       due to
                                                            to his
                                                               his failure to interview
                                                                   failure to           and investigate
                                                                              interview and investigate

potential
potential witnesses, 3) failing
          witnesses, 3) failing to
                                to retain aaDNA expert, 4)
                                            DNA expert, 4) failing
                                                           failing to attack the
                                                                             the completeness
                                                                                 completeness and

reliability
reliability of the police investigation, 5)
                   police investigation, 5) failing
                                            failing to object
                                                       object to the Commonwealth calling Karl May

as
as aawitness
     witness after
             after he violated sequestration, 6) failing to raise a
                               sequestration, 6)                  aBatson abjection,
                                                                          objection, 7) failing to

move to prohibit
move to prohibit the
                 the Commonwealth
                     Commonwealth from
                                  from introducing evidence of
                                       introducing evidence of an
                                                               an unrelated
                                                                  unrelated crime and failing
                                                                            crime and failing

to object to
to object to comments
             comments shade
                      made in  the Commonwealth's
                            in the Commonwealth's closing argument relating
                                                  closing argument relating to
                                                                            to that unrelated
                                                                               that unrelated

crime, and 8)
crime, and 8) failing
              failing to object
                         object to the identification of defendant made by Police Officer Christine




' Before Mr. Belli
Before       Belli was appointed,
                         appointed, the Court had
                                    the Court had appointed  Jaynes F.
                                                  appointed Janes      Berardinelli, Esquire,
                                                                    E. Berardinelli,           to replace
                                                                                      Esquire, to replace Mr.
                                                                                                           Mr. Dolfinan.
                                                                                                               Dolfinan
However, prior
However,  prior to  the remand,
                to the  remand, the
                                the Superior Court
                                              Court permitted Mr.
                                                              Mr. Brrardinclli
                                                                   Berardinelli to
                                                                                 to ivithdraw as counsel
                                                                                    withdraw as   counsel.
3 Defendant's first
Defendant's         and second
              first and         claims have
                         second claims  have been reordered for
                                             been reordered for ease
                                                                ease of analysis.
                                                                         analysis.




                                                            3
                                                            l
Hilbert;
Hilbert;¢ and
          and D) the PCRA
              D) the PCRA Court erred by
                                      by denying
                                         denying defendant's discovery request.
                                                                       request. Statement of                    o
Matters at
Matters    ¶1 A-D. For
        atA-D.         the reasons
                   For the reasons set
                                   set forth below, defendant's
                                       forth below, defendant's claims
                                                                claims are without merit,
                                                                       are without        and the
                                                                                   merit, and thc

Court's order dismissing
Court's order            defendant's PCRA
              dismissing defendant's PCRA petition should
                                                   should be
                                                          be affirmed.
                                                             affirmed

                                         I1. FACTUAL ACK
                                                     BACKGROUND
                                                         GROUND
    The facts
    The facts of
              of this case were
                 this case werc set forth in
                                set forth    this Court's
                                          in this Court's Rule
                                                          Rule 1925(a)
                                                               1925(a) Opinion
                                                                       0pinion filed in defendant's
                                                                               filed in defendant's

direct
direct appeal as follows:
       appeal as follows

        At trial,
        At trial, the
                  the Commonwealth
                      Commonwealth presented
                                         presented the
                                                     the testimony
                                                          testimony ofof Philadelphia
                                                                         Philadelphia Deputy
                                                                                        Deputy Sheriff
                                                                                                 Sheriff Bilin
                                                                                                          Bilin
    Cabrera,  Philadelphia.
    Cabrera, Philadelphia     Police
                              Police  Detective
                                      Detective  James
                                                 James    Burke,
                                                          Burke,  Philadelphia.
                                                                  Philadelphia   Police
                                                                                 Police  Officers
                                                                                         Officers James
                                                                                                  James
    Putro, Willian] Whitehouse,
    Putro, William                   Christine Hilbert,
                      Whitehouse, Christine                Craig Perry,
                                                Hilbert, Craig    Perry, John
                                                                         John Cannon,
                                                                                Cannon, William
                                                                                          William Lackman,
                                                                                                   Lackman,
    Lamont
    Lamont Fox,     and Theresa
             Fox, and   Theresa Paris,
                                  Paris, North
                                         North Hampton
                                                 Hampton Township
                                                              Township Police    Officer Ryan
                                                                         Police Officer         Share,
                                                                                          Ryan Share,
    Federal
    Federal Bureau
             Bureau of    Tnvestigation Agent
                      of Investigation           Edward Frimel,
                                         Agent Edward       Frimel, New
                                                                     New Jersey   State Police
                                                                           Jersey State         Detective
                                                                                        Police Detective
    Louis
    Louis Kinkle    (Ret.), New
           Kinkle (Ret.),   New Jersey
                                  Jersey State
                                          State Police   Lieutenant Mark
                                                Police Lieutenant     Mark Rowe,    [Maple Shade],
                                                                             Rowe, [Maple    Shade], New
                                                                                                       New
    Jersey Police   officer
    Jersey Police Officer    James
                             James  Gillespie,
                                    Gillespie,  Medical
                                                Medical    Examiners
                                                            Examiners   Dr.
                                                                         Dr. Marlon
                                                                             Marlon  Osbourn
                                                                                     Osbourne    and
                                                                                                 and  Dr.
                                                                                                      Dr.  Ian
                                                                                                           Ian
    Hood,  Lissette Vega,
    Hood, Lissette           Brian Heard,
                      Vega, Brian   Heard, Terrell   Boyd, Willie
                                             Terrell Boyd,    Willie Hines,
                                                                      Hines, Karl May,
                                                                                   May, and
                                                                                          and Gabriel
                                                                                              Gabriel
    Piorko.  Defendant presented
    Piorko. Defendant      presented by stipulation
                                          stipulation  the
                                                       the  testimony
                                                            testimony   of
                                                                       of  James
                                                                           James  Lane
                                                                                  Lane   and
                                                                                        and  Philadelphia
                                                                                             Philadelphia
    Police Officer Alebert Revel.
    Police Officer          Revel. Viewed in the light
                                                  light most favorable to the Commonwealth as
    the
    the verdict
        verdict winner,
                winner, the
                        the evidence
                            evidence established
                                     established the
                                                 the following.
                                                     following

    1n the
    In the early  morning hours
           early morning            of September
                             hours of  September 9,  9, 2002,
                                                        2002, defendant
                                                                 defendant and Terrell
                                                                                   Terrell Boyd,
                                                                                            Boyd, who      had
                                                                                                     who had
    known    each  other
    known each other      since
                          since childhood,
                                childhood,   were
                                             were    driving
                                                     driving   around
                                                               around   the
                                                                         the  Frankford
                                                                              Frankford   section
                                                                                          section   of
                                                                                                    of  Philadelphia
                                                                                                        Philadelphia
    looking
    looking   for
              for someone    to robs
                                rob.'  N.T.
                                       N,T,   2/19114
                                             2/19/14     at 19-21.
                                                            19-21. While driving in defendant's white
    Ford Taurus,
    Ford  Taurus,   defendant
                    defendant   showed
                                showed    Boyd
                                          Boyd   a
                                                 a  nine
                                                    nine  millimeter
                                                          millimeter    firearm.
                                                                        firearm. N.T.     2119/14 at
                                                                                   N.T, 2/19/14      at 21-22;
                                                                                                        21-22,
    2124114
    2/24/14 atat 93-94.
                 93-94. AtAt approximately
                             approximately 4:30       a.m., after
                                               4:30 a.m.,          one failed
                                                             after one    failed robbery
                                                                                 robbery attempt,      defendant
                                                                                           attempt, defendant
    and
    and Boyd
         Boyd   drove
                drove   to Hawthorne    Street.  N.T.
                                                 N,T.   2118114
                                                        2/18/14    at  150;  2119114
                                                                             2/19/14  at 23-24.
                                                                                         23-24.     Upon   arriving
    at
    at Hawthorne     Street, Boyd
       Hawthorne Street,     Boyd agreed
                                    agreed to stand
                                               stand watch for  for defendant at the     corner of Hawthorne
                                                                                    the corer         Hawthorne
    and
    and Bridge
         Bridge   Street.
                  Street.  N.T.
                           N.T,  2/19/14
                                 2/19/14  at
                                          at 25,
                                             25,  44,
                                                  44,  153,
                                                       153,  235.    Boyd
                                                                     Boyd    did
                                                                             did not
                                                                                 not wish
                                                                                     wish   to
                                                                                            to   be
                                                                                                 be seen
                                                                                                    seen  on the
                                                                                                          on  the
    block,
    block, as
            as his children's
                    children's mother
                                mother lived
                                        lived in   that location
                                               in that   location at   the time
                                                                    at the  time and
                                                                                  and Hoyd
                                                                                      Boyd feared       that he
                                                                                               feared that
    could be
    could  be recognized.
               recognized.    N.T.
                              NT.   2/19114
                                    2/19/14  at
                                             at 24-25.
                                                24-25

    Leaving
    Leaving Boyd
               Boyd at    the corner,
                       at the comer, defendant
                                       defendant approached
                                                  approached Marcus
                                                                Marcus Herbert
                                                                          Herbert and     Byron Story,
                                                                                   and Byron      Story, who
                                                                                                          who
    were   sitting
    were sitting    on
                    on  the
                        the porch
                            porch  outside
                                   outside  of
                                            of Herbert's
                                               Ilerbert's home.
                                                          home.   N.T.
                                                                  N,T    2119/14
                                                                         2/19/14  at
                                                                                  at   153,
                                                                                       153,  232.
                                                                                            232.   Defendant
                                                                                                   Defendant
    initiated
    initiated aaconversation
                 conversation with Story
                                       Story and
                                              and Herbert,
                                                   Herbert, asking
                                                             asking if they
                                                                       they had
                                                                             had any     marijuana to
                                                                                 any marijuana       to sell.
                                                                                                        sell
    N.T.  2119/14 at
    NT. 2/19/14      at 153.
                         153. Defendant    then shot
                               Defendant then    shot Story  once ;at
                                                      Story once,  at close
                                                                      close range,
                                                                             range, in    the head.
                                                                                      in the  head. N.T.
                                                                                                      N.T.
    2119/14
    2/19/14 a1at 153;
                  153; 2/20/14 ata 75-77.    Once Story
                                    75.77. One      Story had been shot, Hcrbert
                                                                            Herbert attempted to run,
    whereupon
    whereupon      defendant
                   defendant   shut
                               shot  Herbert
                                     Herbert  twice
                                              twice  in the
                                                        the back.
                                                            back.  N.T.
                                                                   NT,    2/19114
                                                                          2/19/14  at 153;
                                                                                   at         2124114 at
                                                                                        153; 2/24/14   at 112,
                                                                                                           112,
    114-116.
    114-116


Aofficer Christine
Offieer  Christie Hilbert was
                          was previously
                              previously named
                                         named Christine Vincent. Defendant's
                                               Christine Vincent. Defendant's Statement of Matters
                                                                              Statement of Matters refers
                                                                                                   refers to her
                                                                                                          to her
as Christine Vicent,
as Christine Vincent, Statement
                        Statement of
                                  of Matters
                                     Matters at 1C(8),
                                             at4€(8)
'Defendant was
'Defendant        also known as
             was also         as "T".
                                  T, NTN.T. 2119/14
                                            2/19/14 at 19. Boyd was also known as Joey
                                                                                  .1oey Black.
                                                                                        Blacic. NT
                                                                                                N:1'. 2/19114
                                                                                                      2/19/14 at 2U.
                                                                                                                 20.




                                                          4
                                                          4
    Upon
    Upon hearing
           hearing the three
                        three gunshots,     Boyd ran back to defendant's parked car and
                               gunshots, Boyd                                                and awaited
    defendant's
    defendant's  return.
                 retum.    N.T.
                           N.T,  2/19114
                                 2/19/14    at 27-28,
                                               27-28,  154.  Shortly   thereafter,  defendant   returned toto the
                                                                                                              thc
    car.
    car, N.T.
         NT. 2119/14
               2/19/14 at   28-29, 233-234. Boyd
                         at 28-29,233-234.              told defendant
                                                 Boyd told    defendant notnot to slam the
                                                                               to slam  the car  door shut,
                                                                                             car door   shut,
    fearing
    fearing that
            that someone
                 someone     would   look   in
                                            in the
                                               the direction   of the  noise  and
                                                                              and  see defendant's
                                                                                       defendant's    vehicle.
                                                                                                      vehicle
    N.T. 2/19/14
    N.T,  2/19/14 at
                   at 28-29.
                      28-29. Defendant
                               Defendant and and Boyd
                                                  Boyd then
                                                         then left   the area.
                                                                left the        NX. 2/19/14
                                                                         area. N,T,   2119114 at
                                                                                               at 29.
                                                                                                   29. While
                                                                                                        While
    driving away
    driving        from Iawthorne
             away from                   Street, defendant
                          Llawthome Street,      defendant told
                                                              told Boyd    that he
                                                                    Boyd that   he bad
                                                                                    had shot  one person
                                                                                        shot one   person inin the
                                                                                                               the
    head
    head  and
          and one
              one  person
                   person   twice
                            twice  in
                                   in  the
                                       the  back
                                            back  as
                                                  as the
                                                     the person
                                                         person    tried
                                                                   tried to
                                                                         to run.
                                                                            run.  N.T.
                                                                                  N.T   2/19/14
                                                                                        2/19/14   at
                                                                                                  at 29-30.
                                                                                                     29-30
    ]Defendant further
    Defendant   further stated
                         stated that
                                that he had taken a   a small amount of money and     acid some marijuana
    from the people            shat. N.T.
              people he had shot.             2/19114 at
                                       NT 2/19/14      at 30.
                                                          30.

    Shortly after
    Shortly  after the
                    the shooting,
                         shooting, police       responded to the
                                       police responded         the scene         observed Story lying on the
                                                                     scene and observed                        the
    porch,  bleeding    from   the   head.    N.T.  2118/14   at  151;  2/19/14   at 234.  Police
    porch, bleeding from the head. N,T. 2/18/14 at 151; 2/19/14 at 234. Police also encountered    also  encountered
    Herbert   lying on the
    Herbert lying        the ground
                              ground in front of the house,house, bleeding
                                                                    bleeding; from        back. N.T.
                                                                                from his hack.   N,T. 2118114
                                                                                                        2/18/14 at
    151.   Herbert
    5L. Herbert      informed
                     informed      police
                                   police   that
                                            that he  had  been   shot  by  a
                                                                           a Hispanic   male  with  short  cropped
    hair,
    hair, wearing
           wearing aawhite
                       white shirt
                               shirt and     blue jeans,
                                       and blue           and carrying
                                                  jeans, and    carrying a    black handgun.
                                                                           a black   handgun. NI.T.
                                                                                                N.T. 2/18114
                                                                                                      2/18/14 at at
    1.52.
    152.   flerbert
           Herbert   was
                     was   transported
                           transported      to Hahnemwin
                                               Hahnemamnn     University     Hospital
                                                                             Hospital  for treatment,
                                                                                           treatment,  while    Story
                                                                                                                Story
    was pronounced
    was   pronounced     dead    at
                                 at the scene.    N.T. 2118/14
                                         scene. N.T      2/18/14 at 152-153. Police recovered two fired     fired9
    millimeter    cartridge cases
    millimeter cartridge      cases at at the
                                          the scene
                                               scene of  the shooting.
                                                      of the  shooting. N.T.      2/18114 at
                                                                           N,T, 2/18/14    at 172.-173,
                                                                                              172-173, 185.
                                                                                                         185
    Herbert
    Herbert died on on October 2,       2003, more
                                     2, 2003,   more than
                                                       than one
                                                             one year    after the
                                                                   year after  the shooting,   due to multiple
                                                                                    shooting, due
    recurring
    recurring   infections
                infections    as  a
                                  a result   of the gunshot
                                                    gunshot    wounds     he had
                                                                              had  received.
                                                                                   received.  N.T.
                                                                                              N.T   212.4/14 at
                                                                                                    2/24/14    at 11.7-
                                                                                                                  117-
     118.
     1I8

    On September
    On  September 11,     2002, in
                      11, 2002,    the Whitehall
                                in the  Whitchall Projects    the Frankford
                                                  Projects in the Frankford section of
                                                                                    of Philadelphia,
                                                                                       Philadelphia,
    two days
    two  days after the shooting
              after the   shooting of Story
                                       Story and Herbert, defendant was seen by Ronald Milburn at
    the  scene of
    the scene    of a
                    acraps
                      craps game
                              game firing
                                      firing aanine millimeter
                                                       millimeter firearm
                                                                     firearm multiple
                                                                                multiple times.
                                                                                           times. N.T.
                                                                                                     N.T. 2/20114
                                                                                                           2/20/14 atat
    138-139, 151-153,
    138-139,     151-153, 166;     2124114 at
                             166; 2/24/14         130, 144.
                                              at 130,    144.6 Milburn
                                                                  Milburn had seen seen defendant
                                                                                         defendant in  in a bar
                                                                                                          a bar
    approximately
    approximately      one   week   earlier   in possession
                                                 possession     of
                                                                of  what   appeared
                                                                           appeared    to be
                                                                                          be  that   same
                                                                                                    same   weapon.
                                                                                                           weapon
    N.T.   2/24114 at
    N,T, 2/24/14        130-131. At
                     at 130-131.      At the
                                          the time
                                               time that
                                                      that defendant    fired the
                                                            defendant fired     the gunshots
                                                                                    gunshots at  at the craps game,
                                                                                                    the craps  game,
    Police officers
    Police   officers Christine
                       Christine Hilbert'
                                    Hilbert' andand Stanley
                                                      Stanley Galiczynski
                                                                Galiczynski were parkedparked in in aamarked
                                                                                                      marked police     cat'
                                                                                                                police car
    on  the  4900   block   of  Cottage    Street,   They    heard  the  gunshots    corning
    on the 4900 block of Cottage Street. They heard the gunshots coming from the Whitehall      from   the Whitehall
    Projects   immediately to their south. N.T.
    Projects immediately                            N.T. 2/19/14
                                                           2/19114 at 177-178. As the officers approached the
    area,
    area,  Officer   Hilbert   saw   defendant     run  from   the area where the shots had been fired. N.T.       NT,
    2119114
    2/19/14 at at 179,  207; 2124/14
                  179, 207;    2/24/14 at    131, 144.
                                          at 131,   144. Upon
                                                           Upon seeing
                                                                   seeing the
                                                                            the police
                                                                                 police vehicle,
                                                                                         vehicle, defendant
                                                                                                     defendant flattened
                                                                                                                 flattened
    hi nself  against
    himself against     a
                        a  wall  until  Officer   Hilbert    exited  the  vehicle,  at  which   time   defendant    fled.
    N.T.   2/19114 at
    N.T. 2/19/14        179-180. Ollieer
                     at 179-180,      Officer Hilbert was unableunable to locate defendant, but did recover aa
    firearm
    firearm from     the location
              from the               where defendant
                          location where      defendant had  had fled.   N.T. 2119114
                                                                 fled. N.T.     2/19/14 atat 109,    180, 200,
                                                                                              109, 180,   200, 206.
                                                                                                                206.
    Police   recovered 13
    Police recovered       13 nine-millimeter
                               nine-millimeter fired fired cartridge   casings from
                                                            cartridge casings     frorn the
                                                                                         the area
                                                                                              area where     defendant
                                                                                                     where defendant
    had been
    had   been seen
                 seen firing   a
                               a
                      firing gun.gun.    N.T.
                                         NT     2114/14
                                                2/19/14    at
                                                           at 104;
                                                              104;  2120114
                                                                    2/20/14    at
                                                                               at 49-50.
                                                                                  49-50.    Analysis
                                                                                            Analysis    of the fared
                                                                                                               fired
    ear-tridge  casings
    cartridge casings      found  at
                                  at  both
                                      both   the
                                             the  Hawthorne
                                                  Hawthome       Street
                                                                 Street  shouting
                                                                         shooting    of
                                                                                     of  Herbert
                                                                                         Herbert    and
                                                                                                    and  Story
                                                                                                         Story       the
                                                                                                                and the

GMilburn actually
Milburn               saw more than deteendant
            actually saw                             merely firing
                                          defendant merely    airing a gun, He saw
                                                                     a gun.      saw dcrcndant    shoot and kill one Levon Wilson
                                                                                       defendant shoot
with the
with the gun
         gun after
               after aadispute
                       dispute at at the craps  game. Because, as discussed below, the gun used
                                          craps game.                                              used by defendant to shoot
I.evon Wilson
cvon   Wilson turned     out to
                 turned out    to be the
                                       the murder
                                           murder weapon    in the
                                                    weapon in   the killings
                                                                    killings here
                                                                              here at issue, the
                                                                                   at issue, the Commonwealth
                                                                                                 commonwealth proved
                                                                                                                  proved that
dcrcndant tired
defendant   tined the
                  the gun   on September
                       gun on    September 1I, 11, 2062,
                                                   2062, to
                                                         to establish
                                                            establish his
                                                                        his access
                                                                            access to the murder
                                                                                           murder weapon.
                                                                                                   wcapon. However,
                                                                                                            However, because
                                                                                                                      because
dcrcndant was not on trial fur
defendant                        Cor the killing of Wilson in tthe
                                                                 he case at bar, the Commonwealth
                                                                                       Commonwealth agreed not to present any
evidence that
evidence   that the
                the gun  had been used
                    gun had            used on September     11, 2002.,
                                                 September II,    2062, in
                                                                         in a murder. Defendant was convicted of murdering
                                                                            a murder,                                murdering
Wilson  hr  a separate  trial,  as  is more  fully discussed
Wilson in a separate trial, as is more fully discussed below, below.
 f)rficer Hilbert
0/%&er    Hilbert was    previously named
                    was previously      named Christine Vincent.
                                                           Vincent. N.T.     (Motion Hearing)
                                                                       NT (Motion                2118114 at
                                                                                       Hearing) 2/1/14      22.
                                                                                                         at 22.




                                                               s
                                                               5
   Whitehall
   Whitehall   Projects
               Projects shouting
                        shooting determined
                                  determined that all
                                                   all the
                                                       the casings
                                                           casings had been fired
                                                                   had been  fired in
                                                                                    in the
                                                                                       the firearm
                                                                                           firearm
   recovered
   recovered   by
               by Officer
                  O[leer  Hilbert
                          Hilbert  from
                                   from the
                                        the location
                                            location  from
                                                      from  which
                                                            which  defendant
                                                                   defendant  had
                                                                              had  fled.
                                                                                   fled.  N.T.
                                                                                          N.T   2120114
                                                                                                2/20/14
   at
   at 58, 63-64.

   Police   made numerous
   Police made      numerous attempts
                                 attempts to    locate defendant
                                             to locate   defendant fifrom
                                                                       om late
                                                                       -    late 2002
                                                                                 2002 until
                                                                                         until September   2003.
                                                                                                September 2003,
   N.T. 2/24/14
   N.T.   2124114 at at 34-43,
                        34-43. Defendant
                                 Defendant was ultimately
                                                     ultimately located
                                                                  located and
                                                                            and apprehended
                                                                                  apprehended on September
                                                                                                      September 30,
   2003
   2003 atat the
             the Rodeway
                   Rodeway     Inn
                               Inn  in
                                    in  [Maple
                                        [Maple    Shade],
                                                  Shade],  New
                                                           New    Jersey,
                                                                  Jersey,  where
                                                                           where    he
                                                                                    he  had
                                                                                         had  registered
                                                                                              registered under
                                                                                                         under an
                                                                                                                an
   alias.
   alias. N.T.
           N.T, 2/24114
                  2/24/14 at    41-43, 50,
                            at 41-43,    50, 65. Defendant
                                                    Defendant asked what what he was
                                                                                   was under
                                                                                          under arrest for, to
                                                                                                            to which
   the arresting
   the arresting officers
                    officers stated
                               stated "[f]or
                                       "[flor some
                                               some shootings."
                                                       shootings." N.T.
                                                                      NT 2124/14
                                                                            2/24/14 at at 71.
                                                                                           7L. Defendant
                                                                                                Defendant
   responded that
   responded           "[he] liked
                 that [he]    liked shooting
                                     shooting people."
                                                 people." N.T.     2/24/14 at
                                                             N,T, 2/24/14        71-72. Defendant
                                                                              at 71.72.                fulther
                                                                                            Defendant further
   provided
   provided    a
               a  different
                 different   alias
                             alias  at
                                    at the
                                       the time
                                            time   of
                                                   of his
                                                      his arrest.
                                                          arrest.  N.T.
                                                                   NT    2124114
                                                                          2/24/14   at
                                                                                    at  79.
                                                                                        78.

   On
   On February   7, 2004,
       February 7,  2004, while
                           while incarcerated,  defendant was
                                  incarcerated, defendant       involved in
                                                           was involved       an incident
                                                                          in an            in the
                                                                                 incident in  the
   ceflblock.
   cellblock. N.T.
              N,T,  2/24114
                    2/24/14  at
                             at  100-101.
                                 100-101.  When
                                           When   asked
                                                  asked  by
                                                         by a
                                                            a corrections
                                                              corrections  officer,
                                                                           officer, "[w]hy
                                                                                     "[w]hy  do
                                                                                             do  you
                                                                                                 yo
   keep  doing these
   keep doing  these things?"   defendant responded
                      things? defendant               "I don't
                                           responded "I  don't give
                                                               give aashit,
                                                                      slut ;IIgot
                                                                               got two  bodies, I'm
                                                                                   two bodies,  Tm
   going to die in prison,
   going           prison, I
                           I don't care." N.T.
                                          N.T, 224/14
                                               2/24/14 at 101.
                                                          10I

Trial
Trial Court Opinion, filed
      Court Opinion,       December 9, 2014
                     filed December    2014 at pp. 2-6
                                            at pp. 2-6.




                                                 II.
                                                 IL. DISCUSSION
                                                     DISCUSSION
       An appellate
       An           curart's review of aaPCRA court's grant or denial of relief "is
          appellate court's                                                     "is limited to


determining
determining whether
            whether the court's findings
                                findings are supported by the
                                         are supported    the record
                                                              record and the court's
                                                                             court's order is

otherwise, free
otherwise  free of legal error."
                of legal         C'onaanonwecalth v.
                         error." Commonwealth     v. Green,
                                                     Green, 14
                                                            14 A.3d
                                                               A.3d 114, 116 (Pa.
                                                                    114, 1H6      Super. 2011)
                                                                             (a. Super.  2011)

(internal
(internal quotations omitted). The reviewing
          quotations omitted).     reviewing court "will not disturb findings that are supported

by
by the record." Id.
       record." Id

       A.
       A. After-Discovered
          After-Discovered Evidence

       Defendant first
       Defendant first claims
                       claims that the Court
                              that the court erred
                                             erred in
                                                   in failing
                                                      failing to grant him
                                                              to grant him an
                                                                           an evidentiary hearing
                                                                              evidentiary hearing

regarding after-discovered evidence
regarding after-discovered evidence in
                                    in the
                                       the form of an
                                           form of    affidavit from
                                                   an affidavit from witness
                                                                     witness Brian Heard.
                                                                             Brian Heard

Statement
Statement of Matters at B.
                        ¶B. 'This
                            This claim is without merit.

       At defendant's
       At             trial, the
          defendant's trial, the Commonwealth presented
                                              presented the
                                                        the testimony
                                                            testimony of Brian
                                                                         Brian Heard.
                                                                               Heard. Heard
                                                                                      Hcard

testified that
testified that on
               on the evening
                      evening of September 1H,
                              of September 11, 2002, two days
                                               2002, two days after
                                                              after the murders at
                                                                    the murders at issue
                                                                                   issue in
                                                                                         in the
                                                                                            the

instant case, he
instant case, he saw defendant fire
                 saw defendant fire a
                                    a handgun
                                      handgun and
                                              and then saw defendant
                                                  then saw defendant flee
                                                                     flee the
                                                                          the scene,
                                                                              scene, escaping
                                                                                     escaping




                                                         66
through the Whitehall
through the           Projects. 8 N,
            Whitehall Projects.'     T. 2/20/2014 at 131, 139. It was ultimately
                                  N,T.                                ultimately determined that
                                                                                            that

the handgun
the handgun that
            that Heard
                 Heard saw
                       saw defendant fire was
                           defendant fire was the
                                              the same
                                                  same weapon
                                                       weapon used to            murders in
                                                                   to commit the murders in

the
the instant case. N.T.
    instant case. N.T, 2/2012014
                       2/20/2014 at 63-64. Accordingly, Heard's
                                 at 63-64.              Heard's testimony
                                                                testimony established

defendant's access
defendant's access to
                   to the
                      the firearm.
                          firearm.

          In
          In an affidavit attached
             an affidavit attached to defendant's Amended
                                                  Amended Petition, Heard recanted his testimony,
                                                                    Heard recanted     testimoty,

claiming that he
claiming that    only heard
              he only heard the sound
                                sound of gunsliots on
                                      of gunshots  on September
                                                      September 11,
                                                                1. 1, 2002
                                                                      2002 and
                                                                           and did not see
                                                                               did not see the
                                                                                           the

shooter. Amended
shooter, Amended Petition,
                 Petition, dated 4/2612 018 at
                           dated 4/26/2018     p. 15,
                                            at p. 15 ;Exhibit
                                                      Exhibit 1. Moreover, Heard
                                                              L. Moreover,       claimed that
                                                                           Heard claimed that

he;
he and
    and another Commonwealth witness,
        another Commonwealth witness, Ronald
                                      Ronald Milburn, conspired to pin
                                             Milhurn, conspired    pin the
                                                                       the shooting on
                                                                           shooting on

defendant so
defendant    that they
          so that            get off
                  they could get off of probation.
                                        probation. Id.          Huard claimed
                                                   Id. Finally, Heard claimed that he
                                                                                   he told
                                                                                      told an
                                                                                           an

Assistant District
Assistant District Attorney ("ADA") this
                   Attorney (ADA")  this information
                                         information in
                                                     in 2005;
                                                        2005; however,
                                                              however, the ADA told
                                                                       the ADA told Heard
                                                                                    Hcard not
                                                                                          not

to
to tell
   tell anyone that or
        anyone that or the ADA would
                       the ADA       send Heard
                               would send Heard to
                                                to jail
                                                   jail for
                                                        for a long time.
                                                            a long time, Id.
                                                                         Id. Heald
                                                                             Heard failed to
                                                                                   failed to

identify the ADA
identify the        spoke to in
             ADA he spoke    in 2005,
                                2005, describing
                                      describing him
                                                 him only as
                                                          as a
                                                             a "short white
                                                                      white man."
                                                                            man," Id.
                                                                                  1d. 4

          To obtain
          To        relief under
             obtain relief under the
                                 the PCRA based on
                                     PCRA based    after-discovered evidence,
                                                on after-discovered           defendant must
                                                                    evidence, defendant must

plead
plead and
      and prove
          prove that
                that the evidence: I)
                                   1) could not
                                            not have
                                                have been obtained
                                                          obtained prior to
                                                                         to the conclusion of
                                                                            the conclusion of the

trial
trial by the exercise
      by the             reasonable diligence;
             exercise of reasonable diligence; 2)
                                               2) it is not merely cumulative; 3) will not
                                                                               3) will     be used
                                                                                       not be used

solely to impeach
solely to impeach the
                  the credibility
                      credibility of a
                                     awitness;      (4) would likely compel a
                                       witness; and (4)                     adifferent verdict. 42

Pa.C.S.
Pa.CS. §  9543(a)(2)(vi); Commonwealth •v. D'Atnaro,
        $ 9543(3)026vi);                   D 'Amato, 856 A.2d 806,
                                                     856 A.2d 806, 823
                                                                   823 (Pa.
                                                                       (Pa. 2004).
                                                                            2004)

aHeard   actually saw
 Heard actually   savv more than defendant merely
                                           merely firing
                                                    firing aagun.
                                                              gun. He save'
                                                                       saw defendant shoot and kill one Levon Wilson
                                                                                                              Wilson.
However, because defendant was not on trial for the
However,                                           [lie killing of
                                                                of Wilson in thc
                                                                             the instant case, the Commonwealth agree
                                                                                                                agreed
not to
tot    present any
    to present any evidence
                    evidence that the gun
                                      gun was u.scd
                                              used in a   murder, Defendant was convicted of murdering Wilson in a
                                                        a murder,                                                   a
separate trial. See CP-51-CR-0207721
separate               CP-51-CR-0207721-2004. -2004
I
9In addition
     addition to   submitting Heard's affidavit in th
                to submitting                            the instant PCRA petition, defendant also presented the  the affidavit as
newly-discovered
newly-discovered       evidence
                       evidence   in
                                  in a
                                     a  PCRA
                                        PCKA    petition
                                                petition  that
                                                          that he
                                                               he  filed in
                                                                         in his
                                                                            his murder  conviction stemming
                                                                                                   stemming   frorn
                                                                                                              from   the September
                                                                                                                     the
11,
1I,  2002
     2002   shooting,
            shooting,    which  was  dismissed    as untimely   by   the Honorable   Rose Marie  DeFino-Nastasi,
                                                                                                 De'ino-Nastasi.    See
                                                                                                                   See   PCRA
                                                                                                                         PCR.A
Court Opinion
Court   Opinion at                       CP-51-CR-0207721-2044, filed October 117,
                   at docket number CP-1-CR-0207721-2004,                                7, 2016,
                                                                                            2016. Specifically, Judge DeFino-
Nastasi
Nastasi concluded
          concluded thatthat defendant
                             defendant could have obtained the information from Heard at an earlier date if he had acted
with  due diligence,
with due    diligence, sincc        affidavit was
                         sine the affidavit   was not
                                                    not submitted
                                                        submitted until
                                                                      until approximately ten years
                                                                                               years after defendant's trial
                                                                                                                         trial in
                                                                                                                               in that
case, but
case,  but defendant had known of      of Heard since
                                                  sine atat least 2005, Id,
                                                                          Ad at
                                                                              t Exhibit A. The Superior Court affirmed the
dismissal, agreeing
dismissal,   agreeing that defendant's "bare declaration of bald ignorance does not meet the burden to plead and prove            prov
why   the
why the    information
           information     now
                           no   proffered
                                proffered  as  after-discovered
                                               after-discovered     `evidence'
                                                                    'evidence'  could not have  been known
                                                                                                      known  and  obtained    earlier
by  the exercise
by the  exercise of of due  diligence." See Commonwealth
                       duc diligence,"        Collivronwealth ».v. !real,   No. 2514 EDA
                                                                      Real, No,2514   EDA 2016 (Pa.
                                                                                                  (Pa. Super. March 4, 2009) at9-  at 9-
14 (unpublished memorandum
IQ                   mcrnoranduin opinion).
                                       opinion)




                                                                   7
                                                                   7
       Ilerc,
       Ilere, even    true, Heard
              cven if true,       ,srecantation
                            Heard's recantation does not
                                                     not entitle defendant to relief because it fails

to
to meet
   meet the
        the requirement
            requirement that it would likely
                                      likely result in aadifferent verdict at aanew trial. In

determining whether after-discovered
determining         after-discovered evidence
                                     evidence would result
                                                    result in
                                                           in a
                                                              a different
                                                                different verdict, a
                                                                                   a court is
                                                                                           is to
                                                                                              to

"consider the
"consider     integrity of the alleged
          the integrity        alleged after-discovered evidence, the
                                                                  the motive
                                                                      motive of those
                                                                                those offering the
                                                                                               the

evidence, and
evidence, and the
              the overall
                  overall strength
                          strength of the          supporting the
                                      the evidence supporting the conviction." Commonwealth v.
                                                                                            v

Padillas,
Padiltas, 997 A.2d 356, 365 (Pa.
              A.24 356,     (Pa. Super.
                                 Super. 2010),
                                        2410), app.
                                               app. denied, 14 A.3d
                                                               A.3d 826 (Pa. 2010) (citing
                                                                    826 (Pa.

Commonivealth ».
Commonwealth  v, Parker, 431 A.2d 196, 200 (Pa. 19$1)).
                                           (Pa. 1981))

        First,
        Fiest, it
               it is
                  is well
                     well established that such recantations are "extremely unreliable." See

Co mtizonivealth v.
Commonwealth        S•ncall, 189
                 v. Small,       A.3d 961,977
                             189 A.3d 961, 977 (Pa.
                                               (Pa. 2018) (noting that
                                                    2018) (noting      there is
                                                                  that there is "no      reliable
                                                                                "no less reliable

form
for of proof,
       proof, especially
              especially where it involves an admission of perjury").
                                                           perjury"). Moreover, Heard's
                                                                                IIeard's

testimony merely
testimony        established defendant's
          merely established defendant's access to the
                                         access to the murder weapon, as
                                                       murder weapon, as Heard
                                                                         Heard was only
                                                                               was only

permitted to testify
permitted to         that he
             testify that    saw defendant
                          he saw defendant firing
                                           firing the weapon on
                                                  the weapon on September
                                                                September 11, 2402, and was
                                                                          I1, 2002,     was

barred
harred from testifying that
       from testifying that those shots
                                  shots resulted
                                        resulted in
                                                 in aathird
                                                      third murder
                                                            murder in addition to
                                                                               to the two murders at
                                                                                                  al

issue
issue in the         case.
         the instant case

        Moreover, the recantation did
        Moreover,                 did not exculpate defendant,
                                      not exculpate defendant. While Heard
                                                                     Heard now
                                                                           now says lie
                                                                                    he did
                                                                                        did not
                                                                                            not

sec
soc defendant
    defendant firing
              firing the gun, he still acknowledges
                     the gun,          acknowledges that he heard shots at the time the gun was

allegedly fired
allegedly fired by
                by defendant.
                   defendant, Therefore,
                              Therefore, even    Heard's recantation
                                         even if Heard's recantation were
                                                                     were found
                                                                          found to
                                                                                to be credible, it
                                                                                   be credible, it

would
would still    consistent with
      still be consistent with defendant having
                                         having possession
                                                possession of the
                                                              the murder weapon two
                                                                  murder wcapon two days
                                                                                    days alter
                                                                                         alter

the
the murders here at issue.
                    issue

        Most
        Most importantly,
             importantly, the Commonwealth presented
                          the Commonwealth presented additional
                                                     additional evidence
                                                                evidence regarding
                                                                         regarding the

September
September 11, 2002 shooting that indepcndently
              2002 shooting                                defendant's access to the murder
                                 independently established dcfendant's               inurder

weapon.
weapon., At trial,
            trial, Officer Christine Hilbert
                                     Hilbert testified
                                             testified that on
                                                            on September 1
                                                                         11,l,2002,
                                                                              2002, she and her

partner
partner were on patrol
        were on patrol in
                       in the Whitehall Projects
                                        Projects when they heard the sound of gunshots,
                                                                              gunshots. MT.
                                                                                        N.T.




                                                   8
                                                   8
2/19/2014
2/19/2014 at
          at 177-78. As they
             177.78. As they were driving
                                  driving towards
                                          towards the area where
                                                  the area where the
                                                                 the gunshots
                                                                     gunshots were coming
                                                                              were coming

from. Officer Hilbert
from, Officer Hilbert saw
                      saw a male running
                          a male         from the
                                 running from the scene.
                                                  scene. N.T.
                                                         N,T. 2/19/2014
                                                              2/19/2014 at
                                                                        at 179.
                                                                           179. When the
                                                                                When thc

male spotted
male spotted the officers, he flattened his body
             the officers,                  body against
                                                 against a
                                                         abuilding.
                                                           building. Id. Once Officer Hilbert

exiled
exited the police vehicle,
       the police          the man
                  vehicle, the man ran away. 1d.
                                   ran away.     She thereafter
                                             Id. She thereafter went to the
                                                                went to     scene to
                                                                        the scene    assist. N.T.
                                                                                  to assist. NT,

2/19/2014 at 180.
2/19/2014 at 180. After
                  After the scene was
                        the scene was secured, Officer Hilbert
                                      secured, Officer         retraced her
                                                       Hilbert retraced     steps to
                                                                        her steps to where
                                                                                     where she
                                                                                           she

saw
saw the
    the male
        male running
             running to see
                        see if she
                               she could
                                   could locate
                                         locate him.
                                                him. N.T.
                                                     N.T. 2/1912.014
                                                          2/19/2014 at 2.00.
                                                                       200, When
                                                                             When she

approached
approached the
           the buildings
               buildings where
                         where she saw the
                                       the male
                                           male hiding,
                                                hiding, she observed a
                                                                     a gun
                                                                       gun on the ground next
                                                                                         next

to
to aatree.
     tree. Id. This was the gun
               This was     gun that
                                that was
                                     was ultimately determined to
                                         ultimately determined to be the wcapon
                                                                  be the weapon used
                                                                                used in
                                                                                     in the
                                                                                        the

September 11, 2002
September 11, 2002 shooting
                   shooting and
                            and in the instant
                                in the instant murders, as described
                                               murders, as described above. N.T. 2/20/2014
                                                                     above. N.T, 2/20/2014 at
                                                                                           at


63-64.
63-64,

         1n addition
         In addition to
                     to her testimony regarding
                        her testimony regarding the September 11,
                                                the September 11, 2002
                                                                  2002 shooting,
                                                                       shooting, Officer
                                                                                 Officer Hilbert
                                                                                         Hilbert

testified that
testified that approximately one month
               approximately one month following
                                       following the
                                                 the shooting,
                                                     shooting, she saw a
                                                               she saw awanted
                                                                         wanted poster at her
                                                                                poster at her

police district and
police district     recognized defendant,
                and recognized defendant, the
                                          the person in the
                                              person in the poster, as the
                                                            poster, as the person sine saw
                                                                           person she  saw fleeing
                                                                                           fleeing

the scene of
the scene of the shooting.
                 shooting. N.T.
                           N,T 2/19/2014
                                3/19/2014 at 208-09.
                                             208.09. Moreover, at trial, Officer Hilbert

identified
identified defendant as the
           defendant as the perpetrator.
                            perpetrator. Accordingly, Officer Hilbert's
                                         Accordingly, Officer Hilbert's testimony provided
                                                                        testimony provided

compelling evidence
compelling evidence that defendant
                         defendant had access to the murder
                                                     murder weapon
                                                            weapon used
                                                                   used in
                                                                        in the instant
                                                                               instant case.

         Brian Heard
         Brian       and Officer
               Heard and         Hilbert were
                         Officer Hilbert were both corroborated by
                                              both corroborated by Ronald Milburn, who was
                                                                   Ronald Milburn,     was

also present
also         at the
     present at     scene of the September
                the scene        September 11,      shooting and
                                           11, 2002 shooting and had known
                                                                     known defendant for
                                                                                     for many

years. The
years. The Commonwealth
           Commonwealth presented
                        presented to the jury
                                  to the jury Milburn's
                                              Milburn's preliminary
                                                        preliminary hearing
                                                                    hearing testimony
                                                                            testimony in
                                                                                      in

which he
which he too
         too identified
             identified defendant
                        defendant as
                                  as the
                                     the shooter.
                                         shooter, N.T.
                                                  N.T, 2/20/2014
                                                       2/20/2014 at
                                                                 at 138-39,
                                                                    138-39, 151-53, 166; N.T.
                                                                            151-53, 166; N.T.

2/24/2014
2/24/2014 at 130, 144.
          at 130, 144.

         Finally, the Commonwealth
         Finally, the Commonwealth presented
                                   presented additional evidence that
                                             additional evidence that overwhelmingly
                                                                      overwhelmingly

established
established defendant's guilt. First,
            defendant's guilt. First, Terrell
                                      Terrell Boyd
                                              Boyd testified that on
                                                   testified that    the night
                                                                  on the night of
                                                                               of the
                                                                                  the murders at
                                                                                      murders at




                                                 99
issue in
issue    the instant
      in the         case, he
             instant case, he and defendant were
                                            were driving around the
                                                                the liFrankford
                                                                       rankford section
                                                                                section of
                                                                                        of

Philadelphia
Philadelphia and
             and looking        someone. N.T.
                 looking to rob someone,      2/1912014 at 20-21,
                                         N,T. 2/19/2014    20-21. When the pair parked on

Mulberry Street,
Mulberry Street, they
                 they got
                      got out of
                              of the car and walked to Hawthorne
                                                       Ha•vthorne Street, N.T. 2/19/2014 at 26
                                                                                            26.

Boyd stopped
Boyd stopped at
             at the
                the corner while defendant
                    corner while defendant walked
                                           walked around
                                                  around the
                                                         the corner.
                                                             corer. N.T.
                                                                     NT, 2/1912[114
                                                                         2/19/2014 at  25-27.
                                                                                    at 25-27.

Boyd testified
Boyd           that he
     testified that    then heard
                    he then heard the
                                  the sound
                                      sound of
                                            of gunshots
                                               gunshots being
                                                        being fired,
                                                              fired, so
                                                                     so he
                                                                        he ran
                                                                           ran back
                                                                               back to
                                                                                    to the car, and
                                                                                       the car, and

defendant followed
defendant followed soon
                   soon after.
                        after. N.T.
                               N,T, 2/19/2014 at 27-28.
                                    2/19/2014 at 27-28. As they fled
                                                        As they fled the scene, defendant
                                                                     the scene, defendant told
                                                                                          told

Boyd he had
Boyd he had shot one person
            shot one        in the
                     person in the head and one
                                   head and one person twice in
                                                person twice in the back
                                                                    back as
                                                                         as the person tried
                                                                            the person tried to
                                                                                             to

run away.
run away, N.T.
          N.T, 2/19/2014    29-30. In addition to Hoyd's
               2/19/2014 at 29-30.                Boyd's testimony,
                                                         testimony, the
                                                                    the Commonwealth
                                                                        Commonwealth also
                                                                                     also

presented evidence
presented evidence that following
                        following the shooting,
                                      shooting, defendant evaded capture by fleeing to New

Jersey.
Jersey. N.T. 2/24/2414 a(
        N,T 2/24/2014  a[ 41-43.
                          41-43, NA'lien
                                 When defendant
                                         defendant was
                                                   was ultimately
                                                       ultimately arrested,
                                                                  arrested, he told
                                                                               told police
                                                                                    police that
                                                                                           that

"[he] likeld] shooting
"[he] like[d]          people." N.T.
              shooting people."      2/24/2014 at
                                N.T. 2/24/2014 at 71-72, Finally, while
                                                  71-72. Finally, while incarcerated,
                                                                        incarcerated, defendant
                                                                                      defendant

purportedly
purportedly confessed to     murder, telling
                      to the murder, telling a
                                             a corrections officer: "T don't give a
                                                           officer: "             ashit, IIgot
                                                                                           got two
                                                                                               two

bodies,     going to die in prison,
bodies, I'm going           prison, IIdon't care." N.T.
                                                   N,T. 2/24/2014 at 101.
                                                                     101. Due to the

overwhelming amount of evidence, independent
overwhelming                     independent of Heard's testimony,
                                                        testimony ;establishing defendant's

guilt, it is
guilt, it is without question that the
             without question      the information contained in
                                       information contained in Heard's
                                                                Ileard's affidavit,
                                                                         affidavit, even
                                                                                    even if true,
                                                                                            true,

would not
would          changed the verdict. Accordingly,
      not have changed              Accordingly, Heard's recantation does not constitute after-

discovered evidence
discovered evidence that
                    that would give rise
                         would give      to relief
                                    rise to relief under
                                                   under the PCRA.
                                                         the PCRA.

       B.
       B Brady Violation

       Defendant
       Defendant next claims that
                 next claims      the Court
                             that the Court erred
                                            erred in dismissing his
                                                  in dismissing his petition
                                                                    petition without
                                                                             without aahearing on
                                                                                       hearing on

defendant's claims pursuant
defendant's claims          to Brady
                   pursuant to       v. Maryland, 373
                               Brady •                U.S. 83,
                                                  373 U.$, 83, 87 (1963). Statement
                                                               87 (1963). Statement of Matters
                                                                                    of Matters

at
at T A.
     A. Specifically,
        Specifically, defendant
                      defendant argues
                                argues tthat
                                        hat the
                                             the Commonwealth failed
                                                              failed to disclose the
                                                                                 the following
                                                                                     following

exculpatory evidence: 1)
exculpatory evidence; I) the recantation of
                                         of witness Brian fleard;
                                                          Heard; 2) identification information

concerning
concerning aawitness
             witness named "Lisa:" 3)
                     named Lisa;"  3) statements allegedly
                                                 allegedly made by Herbert's mother regarding




                                                  10
                                                  10
what Herbert had
what Herbert had told her; and
                 told her; and 4)
                               4) contact
                                  contact information concerning Milburn's
                                          information concerning Milbum's mother.
                                                                           mother. Statement
                                                                                   Statement

of Matters at
of         at TA.
               A, These
                  These claims are without merit.
                                           merit.

       Under
       Under Brady
             Brady v.
                   • iWaryland,
                      Maryland, 373 U.S. 83, 87
                                    U,$. 83, 87 (1963),
                                                (1963), exculpatory evidence not
                                                                             not disclosed to
                                                                                           to

the defense will
the defense will give rise to
                 give rise to a due process
                              a du  process violation
                                            violation and
                                                      and will require a
                                                          will require anew
                                                                         new trial
                                                                             trial if the exculpatory
                                                                                          exculpatory

evidence is
evidence is "material"  either to
            "material" either  to guilt or punishment.
                                  guilt or punishment, 373
                                                       373 U.S.
                                                           U.5. at 87; see
                                                                at 87; see also
                                                                           also Pa.R.Crim.
                                                                                Pa.R.Crim.P,

573(B)(1)(a) (specifying,
5730)(1Ka)   (specifying, as
                          as mandatory discovery, "[a[ny
                             mandatory discovery, "[any evidence
                                                         evidence favorable to the
                                                                  favorable to     accused that
                                                                               the accused that

is material
is material either
            either to
                   to guilt or to
                      guilt or to punishment,
                                  punishment, and
                                              and is
                                                  is within the possession
                                                     within the possession or
                                                                           or control
                                                                              control of
                                                                                      of the attorney
                                                                                         the attorney

for the
for the Commonwealth")
        Commonwealth"). if the police
                        If the police possess evidence that is
                                      possess evidence         favorable to
                                                            is favorable    the defense,
                                                                         to the defense, then
                                                                                         then the
                                                                                              the

Coinrnonwealth
Commonwealth isis deemed to be responsible for
                            be responsible for its
                                               its disclosure even
                                                              even if it
                                                                      it is solely in
                                                                                   in the possession

of the police.
of the police. ,See Commonwealth •v. Latrzkrl,
               See Commonwealth      Lambert, 884
                                               884 A,2d 848, 853
                                                   A,2d 848,     (Pa. 2005)
                                                             833 (Pa. 2005) (quoting;
                                                                            (quoting Brady,
                                                                                      Brady, 373
                                                                                             37

U.S, at
U.S,    87). Defendant
     at 87).           must therefore
             Defendant must therefore establish three elements:
                                      establish three elements: (I)
                                                                "(1) suppression
                                                                     suppression by the
                                                                                 by the

prosecution
prosecution (2) of evidence,
            (2) of evidence, whether exculpatory or
                             whether exculpatory or impeaching,
                                                    impeael}ing, favorable
                                                                 favorable to the defendant, (3)
                                                                           to the            ()

to the
to the prejudice
       prejudice of defendant." Commonwealth
                 of defendant." Commonwealth v. Tedford, 960
                                             • Tedford,  960 A.2d
                                                             A.2d 1, 30 (Pa.
                                                                  1, 30 (Pa, 2008).
                                                                             2008).

        1, Witness
        1. Witness Brian
                   Brian Heard

       Defendant claims
       Defendant claims that
                        that the Commonwealth failed
                             the Commonwealth        to provide
                                              failed to provide exculpatory
                                                                exculpatory information
                                                                            information

provided by
provided by Brian
            Brian Heard,
                  Heard, the witness whose recantation affidavit is discussed in section II(A),

above. Statement
above. Statement ofMatters  at ¶A.
                 of Matters at     Specifically, defendant
                                A. Specifically, defendant argues that the
                                                           argues that the Commonwealth
                                                                           Commonwealth

failed
fuailed to
        to infonii
           inform the
                   the defense
                       defense that
                               that Heard
                                    Heard had
                                          had told an unnanied
                                                      unnamed prosecutor
                                                               prosecutor that he
                                                                               lie was
                                                                                   was going to lie
                                                                                             to lic

about defendant's involvement.
about defendant's involvement, Amended Petition, dated 412612018,
                                       Petition, dated 4/26/2018, Exhibit 1. This
                                                                  Exhibit I, This claim
                                                                                  claim is
                                                                                        is

without merit.
without merit.

       As discussed above,
       As discussed above, in
                           in his
                              his affidavit,
                                  affidavit, Heard
                                             Heard claimed that in
                                                   claimed that in May 2005, he
                                                                   May 2005, he told an ADA
                                                                                told an ADA

that he
that    and Milburn
     he and Milburn had agreed
                        agreed to lie and pin
                                          pin the September 11, 2002 murder on defendant s❑
                                                                                         so

that
that they could get
     they could get off
                    off of
                        of probation,
                           probation, and
                                      and that
                                          that the
                                               the ADA
                                                   ADA told him not
                                                       told him not to
                                                                    to tell this information
                                                                       tell this information to
                                                                                             to




                                                 11
                                                 l
anyone.
anyone. See Amended Petition,
        See Amended           dated 4/26/2018,
                    Petition, dated 4126/201$, Fxhibit
                                               Exhibit I.I. However,
                                                            However, under
                                                                     under Brady, exculpatory
                                                                                  exculpatory

evidence not
evidence not disclosed
             disclosed to
                       to the defendant will
                          the defendant will only
                                             only give
                                                  give rise
                                                       rise to
                                                            to aadue
                                                                 due process
                                                                     process violation
                                                                             violation and
                                                                                       and require
                                                                                           require

a
a new trial if
  new trial if the
               the evidence is material,
                   evidence is           meaning, "when
                               material, meaning, "when there
                                                        there is aareasonable probability that,
                                                                   reasonable probability that, had
                                                                                                had

the evidence been
the evidenec been disclosed
                  disclosed to
                            to the defense, the
                               thdefense,   the result of the
                                                result of     proceeding would
                                                          the proceeding would have
                                                                               have been
                                                                                    been

different." To
different."    ford, 960 A.2d at 30 (internal
            Tedford,                (internal quotations omitted). Here, for the same reasons set
                                              quotations omitted).                            sct

forth
forth above in Section
      above in Section I(A),
                       II(A), above, it is
                              above, it    clear that
                                        is clear      even if this
                                                 that even    this information
                                                                   information had been disclosed
                                                                               had been disclosed to
                                                                                                  to

defendant, it
defendant, it would not have
              would not have resulted
                             resulted in adifferent
                                      in a different verdict.
                                                     verdict. For that reason,
                                                              For that reason, defendant
                                                                               defendant is
                                                                                         is entitled
                                                                                            entitled

to
to no relief on
   no relief on his
                his first
                    first Brady claim.
                                claim.

       2.2. Identification Information Regarding
            Identification Information Regarding "Lisa"
                                                 "Lisa"

       Defendant next
       Defendant next claims that the Commonwealth never
                                                   never disclosed
                                                         disclosed the full name, address,
                                                                                  address, or

statements of
statements of a
              apotential  witness known
                potential witness known as
                                        as "Lisa."
                                           "Lisa." Statement
                                                   Statement of Matters at'
                                                             of Matters at !A.
                                                                            A. Defendant
                                                                               Defendant

alleges that
alleges that police
             police received
                    received information
                             information from
                                         from Shawn Young and
                                              Shawn Young and Katoria Davis that
                                                              Katoria Davis that there
                                                                                 there was
                                                                                       was a
                                                                                           a

female witness
female witness to
               to the shooting named
                  the shooting named"Lisa," Amended Petition,
                                     Lisa." Amended           dated 4/26/2018
                                                    Petition, dated           at pp.
                                                                    4/26/2018 at pp. 2-3,
                                                                                     2-3, 6,
                                                                                          6,

Exhibits A
Exhibits   & F. Defendant
         A &F.  Defendant further
                          further alleges
                                  alleges that the
                                               the Commonwealth never
                                                                never provided
                                                                      provided him with
                                                                                   with any

statement from
statement      "Lisa," or
          from Lisa,"  or any
                          any of
                              of her contact
                                     contact information.
                                             information. Id.

       While it is true that both Mr. Young and Ms. Davis told police that someone named

"Lisa" may have
Lisa" may       witnessed events
           have witnessed events relevant
                                 relevant to the murders,
                                          to the murders, see
                                                          see Amended
                                                              Amended Petition, dated
                                                                      Petition, dated

4/26/2018,
4/26/2018, F,xhibits
           Exhibits AA&
                      & F,
                        F, there is nothing in
                                 is nothing in the
                                               the evidence in
                                                            in the case, nor in any
                                                                                any of the
                                                                                       the multiple
                                                                                           multiple

petitions and exhibits
petitions and exhibits filed
                       filed by defendant, that
                             by defendant, that suggests
                                                suggests that
                                                         that"Lisa" was ever
                                                              Lisa" was      located by
                                                                        ever located    either the
                                                                                     by either the

Commonwealth or
Commonwealth or the
                the defense.
                    defense. Defendant
                             Defendant failed
                                       failed to
                                              to present
                                                 present or
                                                         or proffer any evidence
                                                            proffer any          suggesting
                                                                        evidence suggesting

that "Lisa" had
that "Lisa" had been
                been found,
                     found, that     could somehow
                            that she could somehow exculpate
                                                   exculpate defendant, or that
                                                             defendant, or that any
                                                                                any information
                                                                                    information

about
about "Lisa" was
             was withheld from the defense.
                                   defense, Accordingly, the Court properly denied defendant's

Brady
Brady claim regarding
            regarding "Lisa" without aahearing.




                                                 12
       3.
       11   Decedent Marcus Herbert's
            Des&dent Marcus Herbert's Statements    his Mother
                                      Statements to his

       Defendant
       Defendant next
       3.        next claims
                      claims that
                             that the Commonwealth withheld
                                  the Commonwealth          exculpatory evidence
                                                   withheld exculpatory evidence regarding
                                                                                 regarding

statements made
statements made by one of
                by one of the
                          the decedents, Marcus Herbert,
                              decedents, Marcus Herbert, to
                                                         to his
                                                            his mother.
                                                                mother. Statement of Matters
                                                                        Statement of Matters

at 1iA.
at    A. Defendant
         Defendant alleges
                   alleges that Herbert's mother
                           that Herbert's        told detectives
                                          mother told            that her
                                                      detectives that her son said he
                                                                          son said he "knows what
                                                                                      "knows what

happened to
happened to him,"
            him," and that the
                  and that     Commonwealth should
                           the Commonwealth should have
                                                   have disclosed
                                                        disclosed the "statements
                                                                      "statements from
                                                                                  from

Herbert or Herbert's
Herbert or Herbert's mother," Statement of
                     mother." Statement of Matters   at
                                           Matters at ¶A;
                                                       A; Amended
                                                          Amended Petition,
                                                                  Petition, dated 412612018,
                                                                            dated 4/26/2018,

Exhibit
Exhibit F. As stated
        F. As stated above,
                     above, Herbert
                            Herbert did
                                    did not
                                        not die
                                            die until more than
                                                until more than one year after
                                                                one year after the
                                                                               the shooting.
                                                                                   shooting.

          support of
       In support of his claim, defendant
                     his claim,           attaches Detective
                                defendant attaches Detective Bgenlauf's
                                                             Egenlauf's October 12, 2002,
                                                                        October 12, 2002,

activity sheet,
activity sheet, in which the
                in which the Dctcctive states that
                             Detective states that Herbert's mother had told
                                                   Herbert's mother     told him
                                                                             him that her son
                                                                                 that her son

briefly was
briefly was able to communicate
            able to communicate; while
                                 while in
                                       in the
                                          the hospital and said
                                              hospital and      that he knew
                                                           said that    knew what
                                                                             what happened
                                                                                  happened to
                                                                                           to

him, but
him, but that she was
         that she was unable
                      unable to
                             to interview
                                interview her
                                          her son any further.
                                              son any          Amended Petition,
                                                      further. Amended Petition, dated
                                                                                 dated

4/26/2018, Exhibit
4/2602018, Exhibit F. Defendant also
                   , Defendant  also attaches an activity
                                     attaches an activity sheet,
                                                          sheet, dated
                                                                 dated November
                                                                       November 26, 2002, in
                                                                                26, 2002, in

which
which Detective
      Detective Egenlauf
                Egenlauf states
                         states that
                                that he went to Hahnemann
                                                Hahnemann Hospital
                                                          Hospital to interview Herbert.

Amended
Amended Petition,
        Petition, dated 4/26/2018,
                        4/26/2018, Exhibit G. At that time, Herbert was awake and alert, but

was unable
was unable to communicate any
           to communicate     information. Id.
                          any information. Id

       Nowhere does defendant present
       Nowhere                present or proffer
                                         proffer any evidence suggesting that Herbert told his

mother
mother anything
       anything that
                that would tend to exculpate the
                                to exculpate the defendant, or assist
                                                               assist the deiensc in
                                                                      the defense in any manner.
                                                                                         manner.

Accordingly, the Court
Accordingly,     Court properly
                       properly denied
                                denied defendant's &ady
                                                   Brady claim regarding
                                                               regarding Herbert's statements
                                                                                   statements

to his
   his mother
       mother without
              without a hearing.
                      a hearing

       4.
       4.   Contact Information
            Contact                Milburn's Mother
                    laformation of Milbum's  Mother

       Defendant claims that
       Defendant claims that the
                             the Commonwealth
                                 Commonwealth withheld the contact
                                              withheld the contact information of witness
                                                                   information of witness

Ronald Milburn's
Ronald Milburn's mother.
                 mother. Statement
                         Statement of
                                   of Matters at I
                                      Matters at A.
                                                  A. At
                                                     At trial, Ronald
                                                               Ronald Milburn
                                                                      Milburn was unavailable
                                                                                  unavailable

and his
and his prior preliminary hearing
        prior preliminary hearing testimony
                                  testimony was
                                            was introduced by the
                                                introduced by     Commonwealth, N.T
                                                              the Commonwealth, N.T.




                                                13
                                                13
2/24/2.014
2/24/2014 at
           at 122-42; N.T. 2120/2014
              122-42; N.T  2/20/2014 at 6-1.1, 119-25. Milburn
                                     at 6-11,          Milburn testified
                                                               testified at
                                                                         at the prelinlinary
                                                                            the preliminary

hearing that be
hearing that he witnessed
                witnessed defendant
                          defendant shooting
                                    shooting the possible
                                                 possible murder weapon at aalocal bar aaweek

prior to
prior to the
         the murders,
             murders, and that two days
                                   days after the murders Milburn again saw defendant shooting

what could have
what could have been
                been the
                     the murder weapon. N.T,
                         murder weapon. N.T. 2/24/2014 at 126-42.
                                             2/24/2014 at 126-42, Defendant
                                                                  Defendant alleges that,
                                                                            alleges that,

had Milburn's
had           mother been
    Milbur's mother       contacted, she
                     been contacted, she would
                                         would have
                                               have refuted
                                                    refuted her
                                                            her son's testimony.
                                                                son's testimony.

Supplemental PC1ZA
Supplemental PCRA Petition,  dated 8/6/201
                   Petition, dated 816/2018  at p.
                                           8 at p. 3.
                                                   3.

       In
       In particular, defendant alleges
          particular, defendant alleges that Milburn's
                                             Milburn's mother would have
                                                                    have testified that
                                                                                   that Milburn's

testimony was aalie,
testimony was   lie, and that
                         that the
                              the Commonwealth violated
                                               violated Brady
                                                        Brady by
                                                              by not
                                                                 not producing the mother's

contact
contact information. Supplemental PCRA
        information. Supplemental PCRA Petition        81612018 at
                                       Petition,;dated 8/6/2018 at p.
                                                                   p. 3. At trial, defense

counsel stated that
counsel stated that defendant's
                    defendant's mother
                                mother had told
                                           told defense counsel
                                                        counsel that
                                                                that Milburn's mother
                                                                               mother had said
                                                                                          said

to her
to     that Milburn's
   her that Milburn"s testimony
                      testimony was
                                was untrue,
                                    untrue. NT,
                                            N.T. 2/19/2014 at 255-5b.
                                                 2/19/2014 at         However, defendant
                                                              255-56. However, defendant

never presented
never presented a
                astatement
                  statement or witness certification from Milburn's mother
                                                                    mother to show
                                                                              show that she
                                                                                        she

actually had anything
actually had anything to say
                         say that was in
                             that was in anyway  helpful to
                                         any way helpful to the defense. Nor
                                                            the defense. Nor did he present
                                                                             did he present or
                                                                                            or

proffer any evidence that the Commonwealth had kriowledgc
proffer any                                    knowledge of any contact information for
                                                                                    for

Milburn's
Milburn's mother
          mother that
                 that was
                      was not available to the
                          not available        defense. Accordingly,
                                           the defense. Accordingly, the
                                                                     the Court
                                                                         Court properly denied
                                                                               properly denied

defendant's Brady
defendant's Brmly claim regarding
                        regarding contact information for Milburn's mother without a
                                                                                   a hearing.

       C. Ineffective
       C  Ineffective Assistance of Counsel
                      Assistance of

       Defendant
       Defendant next claims that trial counsel was ineffective on the grounds that: I)
                 next claims                                                         1) counsel

failed to investigate
failed to investigate defendant's
                      defendant's alibi defense;
                                        defense; 2)
                                                 2) counsel
                                                    counsel failed
                                                            failed to properly
                                                                      properly prepare
                                                                               prepare for
                                                                                       for trial

because
because he did not
        he did not investigate
                   investigate or intcrview an
                               or interview an alleged
                                               alleged eyewitness
                                                       eyewitness named "Lisa,"
                                                                        "Lisa," three
                                                                                three friends
                                                                                      friends of

co-defendant Terrell
co-defendant Terrell Boyd, and Karl
                     Boyd, and Karl May; 3) counsel
                                    May; 3) counsel filed  to retain
                                                    failed to retain aaDNA expert to
                                                                       DNA expert to test the hat
                                                                                     test the bat

collected by
collected by police,
             police, the gull, and any
                     the gun,      any and all physical
                                               physical evidence; 4) counsel failed to attack the

completeness of
completeness of the
                the police
                    police investigation;
                           investigation; 5)
                                          5) counsel
                                             counsel failed to object
                                                     failed to object when
                                                                      when the Commonwealth
                                                                           the Commonwealth




                                                  14
called
called furl May as a
       Karl May    awitness after the witness broke sequestration:
                                                    sequestration; 6) counsel failed to make aa

Batson objection
Batson objection to the use of peremptory
                               perm"ptory challenges by the Commonwealth to strike all

potential
potential Hispanic
          Hispanic voir dire persons;
                             persons; 7)
                                      7) counsel failed to move to prohibit the Commonwealth

frorn
from introducing
      introducing evidence of an
                  evidence of an unrelated
                                 unrelated crime;
                                           crime; and 8)
                                                      8) counsel
                                                         counsel failed
                                                                 failed to
                                                                        to object
                                                                           object to
                                                                                  to the
                                                                                     the

identification of
identification of defendant
                  defendant made
                            made by Officer Christine
                                 by Officer Christine Hilbert.
                                                      Hilbert. Statement    Errors at
                                                                         of Errors
                                                               Statement of        at % C(l)-
                                                                                        C(D)-

C(8).
C(8)

        Under
        Under Pennsylvania
              Pennsylvania law,
                           law, counsel
                                counsel is
                                        is presumed to be effective and the burden to prove
                                           presumed to

otherwise
otherwise lies
          lies with the petitioner.
                        petitioner. Commonwealth v.
                                                 • Reid, 99 A.3d 427, 435 (Pa.
                                                                          (Pa. 2014) (citing

Cotntnonivealth •
Commonwealth    v. Miller,
                   Miller, 819 A.2d 504, 517 (Pa.
                               A.24 504,     (Pa. 2002)).
                                                  2002)). To obtain collateral relief based on the

ineffcetive assistance of counsel,
ineffective assistance    counsel, a
                                   a petitioner
                                     petitioner must show that counsel's representation fall
                                                                                        fell below

accepted standards
accepted standards of advocacy
                      advocacy and that as a
                                           a result thereof, the petitioner was prejudiced.
                                                                                prejudiced

Strickland
Strickland v.P. Washington,
                Washington, 466 U.S. 668, 694 (1984).
                                U,$. 668,     (1984). In Pennsylvania, the Strickland standard is

interpreted
interpreted as requiring proof that:
               requiring proof       (1) the claim underlying the ineffectiveness claim had
                               that: ()

arguable merit;
arguable merit; (2)
                (2) counsel's                any reasonable
                    counsel's actions lacked any reasonable basis;
                                                            basis; and
                                                                   and (3) the
                                                                           the inefteetivcness
                                                                               ineffectiveness of

counsel
counsel caused the petitioner
        caused the petitioner prejudice. Commonwealth v.v. Millet',
                              prejudice Commonwealth                987 A.2d
                                                           Miller, 987  A.2d 638,
                                                                             638, 648
                                                                                  648 (a.
                                                                                      (Pa. 2009);
                                                                                           2009);

Cotnmomi ,ealth •
Commonwealth    v. Pierce, 527 A.24
                   Pierce, 527 A.2d 973,
                                    973, 975
                                         975 (Pa.
                                             (a. 1987).  To satisfy
                                                  1987). To satisfy the third prong
                                                                    the third prong of
                                                                                    of the
                                                                                       th test,
                                                                                           test,

the petitioner must
the petitioner roust prov
                     prove that,
                           that, but for counsel's
                                 but for counsel's error,
                                                   error, there
                                                          there is areasonable
                                                                is a reasonable probability
                                                                                probability that
                                                                                            that the
                                                                                                 thc

outcome of
outcome of the
           the proceeding
               proceeding would have been different. Commonwealth v. Sneed, 899 A.2d 1067,

1084 (Pa. 2006)
1084 (Pa,       (citing Strickland,
          2006) (citing Strickland, 466
                                    466 U.S.
                                        US. at
                                             at 694).
                                                694), If
                                                      If the PCRA
                                                         the PCR A court determines that
                                                                   court determines that any
                                                                                         any one
                                                                                             one

of the
of the three
       three prongs cannot be
             prongs cannot be met,
                              met, then
                                   then the court need
                                        the court need not
                                                       not hold an evidentiary
                                                           hold an evidentiary hearing
                                                                               hcaring as such aa
                                                                                       as such

hearing
hearing would
        would serve
              serve no purpose.
                       purpose. Commonwealth v. ,Jones, 942 A.2d 903, 906 (a.
                                             • Jones,                     (Pa. Super.), a1•7a.
                                                                                        app

denied, 956 A.2d
dented,             (Pa. 2049).
            A.2 433 (Pa. 2008)




                                                  15
                  to Investiaatc
       1. Failure to Investigate Defendant's Alibi Defense
                                             Alibi Defense
       Defendant's
       Defendant's first
                   first ineffective assistance of
                         ineffective assistance of counsel claim js
                                                   counsel claim is that
                                                                    that trial
                                                                         trial counsel
                                                                               counsel was
                                                                                       was

ineffective
ineffective for failing to
            for failing    investigate a
                        to investigate apotential
                                         potential alibi
                                                   alibi defense.
                                                         defense. Statement
                                                                  Statement of
                                                                            of Matters
                                                                               Matters at'
                                                                                       at;-C(I)
                                                                                           C(1).


This
This claim is without
     claim is         merit.
              without merit.

       Defendant alleges
       Defendant alleges that
                         that trial
                              trial counsel was
                                            was aware
                                                aware that defendant
                                                           defendant had
                                                                     had aa. part-time job at aa

warehouse
warehouse at the time
          at the time of
                      of the
                         the murders
                             murders and that defendant
                                     and that defendant believes
                                                        believes he was more
                                                                 he was more than likely at
                                                                             than likely al

work
work when the murders
     when the murders occurred. Amended Petition,
                      occurred. Amended           dated 4/26/2018
                                        Petition, dated 4/26/2418 at
                                                                  at pp. 5-6, However,
                                                                     pp. S-6. However,

defendant also
defendant also told
               told trial
                    trial counsel
                          counsel that
                                  that he
                                       he was not absolutely
                                          was not absolutely certain
                                                             certain that
                                                                     that lie
                                                                          he was
                                                                              was at
                                                                                  at work on that
                                                                                     work on that

      Amended Petition,
date. Amended           dated 4/26/2018
              Petition, dated 4/26/2018 at
                                        at p. 6.
                                           p.6.

       While defendant
       While defendant alleges
                       alleges that
                               that he
                                    he might
                                       might have been at
                                             have been at work,
                                                          work, he
                                                                he failed
                                                                   failed to
                                                                          to present or proffer
                                                                             present or proffer

any
any evidence to show
    evidence to show that
                     that he was
                             was actually
                                 actually at work at
                                                  at the
                                                     thc time
                                                         time of
                                                              of the
                                                                 the murders,
                                                                     murders, such
                                                                              such as potential
                                                                                      potential

alibi witnesses
alibi           or documentation.
      witnesses or documentation, Accordingly,
                                  Accordingly, the
                                               the Court
                                                   Court properly denied his
                                                         properly denied his claim
                                                                             claim that
                                                                                   that trial
                                                                                        trial

counsel was
counsel was ineffective for failing
            ineffective for failing to
                                    to pursue
                                       pursue an
                                              an alibi
                                                 alibi defense.
                                                       defense.

       2.2.. Failure to investigate and Interview
                        Investigate and Interview Witnesses
                                                  Witnesses

       Defendant next
       Defendant      claims that
                 next claims      trial counsel
                             that trial counsel was ineffective for
                                                was ineffective for failing
                                                                    failing to
                                                                            to investigate
                                                                               investigate and
                                                                                           and

interview witnesses, Statement
interview witnesses,           of Matters
                     Statement of         at11 C(2),
                                  Matters at   C(2). Those
                                                     Those witnesses
                                                           witnesses are: "Lisa;" Karl
                                                                     are: Lisa;"       May; and
                                                                                  Karl May; and

tthree
 hrce friends  of Terrell
       friends of Terrell Boyd.
                          Boyd. Id. This
                                    This claim is without
                                         claim is without merit.
                                                          merit.

       The
       ['he first
            first witness, "Lisa," is the purported
                  witness, "Lisa,"        purported witness, discussed above,
                                                                       above, who was never

located
located by either the
        by either the Commonwealth
                      Commonwealth or
                                   or defense. See Section
                                      defense. See Section IT(B)(2), supra. Because
                                                           I(Q2), supra.    Because

defendant
defendant has
          has neither presented
                      presented nor
                                nor proffered              that `°I.isa"
                                    proffered any evidence that  Lisa" would
                                                                         would have testified
                                                                                    testified to

anything helpful
anything helpful to
                 to the
                    the defense, or that
                        defense, or that she
                                         she could have been
                                             could have      found through
                                                        been found through reasonable
                                                                           reasonable

investigation, defendant
investigation, defendant cannot
                         cannot prove that defense
                                prove that defense counsel
                                                   counsel was
                                                           was ineffective for failing
                                                               ineffective for failing to
                                                                                       to

investigate and interview
investigate and interview this witness.
                          this witness.




                                                 16
                                                 16
       The second
       The second witness,
                  witness, Karl May,
                                May, who is
                                         is the step-father
                                                step-father of murder victim Marcus Herbert,

testified for
testified for the
              the Commonwealth at
                               at trial ana was
                                  trial and was cross-examined
                                                cross-examined by defense counsel.
                                                                          counsel. N.T.
                                                                                   N,T

2/19/2014 at
2/19/2014    230-50. While
          at 230.50, While trial
                           trial counsel
                                 counsel may not have
                                         may not have interviewed
                                                      interviewed May
                                                                  May before the trial,
                                                                      before the        our
                                                                                 trial, our

appellate
appellate courts "have never held that trial counsel is obligated to interview
                                                                     interview every

Commonwealth witness prior
Commonwealth witness       to trial."
                     prior to trial." Commonwealth
                                      Cnmmonivealth •v. Washington, 927
                                                                    927 A.2d 586, 598 (Pa.
                                                                                      (Pa.

2007). Where, as here,
2007). Where,    here, trial counsel vigorously
                                     vigorously cross-examines the Commonwealth's witnesses,

counsel's election not to interview Commonwealth witnesses
counsel's election                               Ainesscs will not render counsel'S
                                                                          counsel's

representation
representation to be constitutionally deficient.
                  be constitutionally deficient. Commonwealth v.
                                                              v. SnOth,
                                                                 Smith, 17 A.3d 873, 888-89
                                                                                     888.89

(Pa. 2011).
(Pa. 2011). Moreover, defendant has
            Moreover, defendant has not presented nor
                                    not presented nor proffered any evidence
                                                      proffered any evidence tending
                                                                             tending to
                                                                                     to prove
                                                                                        prove

that had
     had trial
         trial counsel
               counsel interviewed
                       interviewed May,
                                   May, some evidence would
                                                      would have been uncovered that
                                                            have becn           that could
                                                                                     could

have helped the
have helped the defense.
                defense

          his Statement
       In his           of Matters
              Statement of Matters and
                                   and Amended
                                       Amended Petition, defendant specifically
                                               Petition, defendant specifically alleges
                                                                                alleges that
                                                                                        that

May could
May could have
          have led
               led trial
                   trial counsel
                         counsel to
                                 to another
                                    another relevant witness. Statement
                                            relevant witness. Statement of
                                                                        of Matters
                                                                           Matters 11 C(2);
                                                                                      CQ2);

Amended Petition,
Amended           dated 4/26/2018
        Petition, dated 4/26/2018 at p. 6.
                                  at p. 6. in support of
                                           In support of this contention, defendant
                                                         this contention, defendant attached
                                                                                    attached as
                                                                                             as

an exhibit to his petition,
                  petition, a
                            a police activity sheet dated August 24, 2004, which indicates that May
                              police activity

told detectives that
told detectives that he
                     he knew of an
                        knew of an unnamed female eyewitness.
                                   unnamed female eyewitness. Amended
                                                              Amended Petition,
                                                                      Petition, dated
                                                                                dated

4/26/2018, Exhibit H.
4/26/2018, Exhibit H. However,
                      However, the
                               the activity
                                   activity sheet
                                            sheet merely states that
                                                  merely states that May
                                                                     May "has
                                                                         "has knowledge
                                                                              knowledge of
                                                                                        of a
                                                                                           a

female eve ,
           %ritness to this
female eyewitness      this incident
                            incident who has never been interviewed."
                                                        interviewed." Id Defendant
                                                                         Defendant has neither

presented
presented nor
          nor proffered any evidence
              proffered any evidence that
                                     that May ever provided
                                          May ever          police, or
                                                   provided police, or anyone
                                                                       anyone else,
                                                                              else, with
                                                                                    with any
                                                                                         any

additional information regarding
additional             regarding this witness. Nor has defendant presented or proffered evidence

that
that had trial counsel interviewed
     had trial         interviewed May,
                                   May, that
                                        that May
                                             May would
                                                 would have provided
                                                            provided him
                                                                     him with
                                                                         with the contact

information for this witness.
information          witness, In
                              In addition,
                                 addition, the        is devoid
                                           the record is        of evidence
                                                         devoid of evidence that this unnamed
                                                                            that this unnamed

witness would
witness would have provided any
              have provided any evidence
                                evidence helpful
                                         helpful to
                                                 to the defense.
                                                    the defense.




                                                17
                                                17
       Defendant also alleges
       Defendant also alleges that his trial
                              that his trial counsel
                                             counsel was ineffective for
                                                     was ineffective for failing
                                                                         filing to investigate and
                                                                                   investigate and

interview three
interview throe friends
                friends of `f'crrelI
                            Terrell Boyd:
                                     Boyd: Michael Simpson, Maurice McCoy, and Alan Rothwcll.
                                                                                    Rothwell

Statement of
Statement of Matters
             Matters at
                     at¶C;(2);
                        C(2); Amended  Petition, dated
                               Amended Petition, dated 4/26/2018
                                                       4/26/2018 at    6. As
                                                                 at p. 6. As stated above,
                                                                             stated above,

Terrell Boyd
Terrell Boyd was defendant's coconspirator,
             was defendant's coconspirator, and cooperated with the prosecution,
                                                                    prosecution. Among
                                                                                 Among other

things,
things, Boyd
        Boyd testified
             testified that
                       that he
                            he and defendant were
                               and defendant were childhood
                                                  childhood friends
                                                            friends who were driving
                                                                    who were driving around
                                                                                     around on
                                                                                            on

the day
the day of
        of the murders looking
           the murders looking for someone to
                               for someone to rob. Defendant argues
                                              rob, Defendant        that Boyd's
                                                             argues that        three friends
                                                                         Boyd's three friends

would
would have testified that
      have testified that Boyd     defendant were
                          Boyd and defendant were not
                                                  not friends
                                                      friends and
                                                              and that
                                                                  that Boyd
                                                                       Boyd disliked defendant.
                                                                            disliked defendant

Amended Petition, dated
Amended Petition, dated 4/26/2018 at p.
                        4/26/2018 at p. 6
                                        6.

       However,
       However, defendant
                defendant failed to submit
                          failed to submit affidavits
                                           affidavits or
                                                      or witness certifications from
                                                         witness certifications from any
                                                                                     any of
                                                                                         of these:
                                                                                            these

three witnesses
three witnesses to
                to prove
                   prove that they actually would have provided
                              they actually            provided evidence helpful to the defense,

and that
and that they
         they were
              were available
                   available at
                             at the
                                the time of trial
                                    time of trial and
                                                  and willing
                                                      willing to testify.
                                                                 testify. Accordingly, defendant
                                                                          Accordingly, defendant

could not
could not have proven at
          have proven at a
                         a hearing that trial
                           hearing that trial counsel
                                              counsel would
                                                      would have developed evidence
                                                            have developed evidence helpful
                                                                                    helpful to
                                                                                            to

the defense had
the defense had he
                he investigated or interviewed
                   investigated or             these witnesses.
                                   interviewed these witnesses.

       Therefore, defendant
       Therefore, defendant failed to present
                            failed to         or proper
                                      present or         any evidence
                                                 profler any evidence to
                                                                      to show that trial
                                                                         show that       counsel
                                                                                   trial counsel

could have
could have assisted             by investigating
           assisted the defense by investigating or interviewing any of the five
                                                                            fv
                                                                             i e witnesses

identified by defendant.
identified by defendant. Accordingly,
                         Accordingly, the
                                      the Court
                                          Court properly denied without
                                                properly denied without aahearing his
                                                                          hearing his

ineffective assistance
ineffective assistance of counsel claim premised
                          counsel claim          upon these
                                        premised upon       witnesses.
                                                      these witnesses.

       3.3. Failure
            Failure to Retain a
                              a DNA Expert
                                    Expert

       Defendant next claims
       Defendant next claims trial
                             trial counsel
                                   counsel was
                                           was ineffective for failing
                                               ineffective for failing to
                                                                       to retain
                                                                          retain aaDNA expert to
                                                                                   DNA expert to

test the hat collected by
test the                  police, the gun,
                       by police,     gun, and any and all physical evidence. Statement of Matters

at ¶C(3).
at  C(3).   Defendant claims that
            Defendant claims that testing
                                  testing done
                                          dove by
                                               by a
                                                  adefense
                                                    defense DNA
                                                            DNA expert
                                                                expert would
                                                                       would have eliminated
                                                                             have eliminated

him as
him as a
       a suspect. Amended Petition,
         suspect. Amended Petition, dated
                                    dated 4/26/2018
                                          4/26/2018 at
                                                    at p.
                                                       p. 7.7. This
                                                               This claim
                                                                    claim is without
                                                                             without merit.
                                                                                     merit.




                                                 18
       At trial, the Commonwealth
          trial, the Commonwealth presented
                                  presented testimony
                                            testimony from an exper
                                                              expert in DNA analysis,
                                                                            analysis, The
                                                                                      'The

Commonwealth's
Commonwealth's DIVA
               DNA expert
                    expert testified
                           testified that
                                     that blood
                                          blood found
                                                found on the
                                                         the hat recovered at the
                                                                              the scene

belonged to
belonged to decedent
            decedent Marcus
                     Marcus Herbert. N.T,
                                     N.I, 2/20/2014 at 95-96. The expert also testified that

the DNA
the     taken from
    DNA taken from the sweatband of the
                       sweatband of the same
                                        same hat
                                             hat was compared ta
                                                 was compared to the DNA sample
                                                                 the DNA sample from
                                                                                from

defendant
defendant and
          and the
              the results were inconclusive. N,T,
                          were inconclusive. NX. 2/20/2014
                                                  2/20i2014 at 90.-93,
                                                               90-93, 95-96. Defendant argues
                                                                                       argues

that he
that he was
        was entitled
            entitled to aadefense
                          defense DNA expert, and that
                                  DNA expert,     that aathorough test done
                                                         thorough test done by
                                                                            by aadefense
                                                                                 delensc DNA
                                                                                         DNA

expert would have
expert would have eliminated defendant's DNA IYom
                  eliminated defendant's          any of the
                                             from any    the physical evidence. Amended
                                                             physical evidence. Amended

Petition,
Petition, dated 4/26/201 Sat
          dated 4/26/2018 at p. 7.
                             p. 7

       Derendant's
       Defndant's
           e       claim fails
                   claim       for three
                         fails for three reasons.
                                         reasons. First,
                                                  First, the
                                                         the testimony of the DNA
                                                             testimony of     DNA expert did not
                                                                                  expert did not

incriminate the
incriminate the defendant.
                defendant. Therefore,
                           Therefore, it was
                                         was unquestionably reasonable for
                                             unquestionably reasonable     trial counsel
                                                                       for trial counsel 'lot to
                                                                                         not to

retain
retain aaDNA
         DNA expert
             expert to
                    to conduct
                       conduct independent
                               independent testing.
                                           testing. Second, even if further
                                                                    further testing showed that
                                                                                           that

the
the DNA
    DNA found on the
        found on the sweatband of the hat was
                                          was conclusively not
                                                           not from the defendant,
                                                                        defendant, that would

not exonerate defendant,
not exonerate            nor in
              defendant, nor in a"y
                                any way
                                    way undermine
                                        undermine the Commonwealth's case.
                                                  the Commonwealth's case. Finally,
                                                                           Finally, as
                                                                                    as to the
                                                                                       to thc

gun and
gun and "any
        "any and
             and all physical evidence," defendant
                     physical evidence," defendant has
                                                   has neither
                                                       neither presented nor
                                                                         nor proffered any

evidence suggesting
evidence suggesting that
                    that a
                         a DNA test
                               test regarding
                                    regarding of
                                              of any
                                                 any piece of evidence
                                                     piece of evidence would
                                                                       would have
                                                                             have assisted the
                                                                                  assisted the

defense.
defense.

       Accordingly, the Court
       Accordingly, the Court properly denied without
                              properly denied without aahearing defendant's inelectivoe
                                                        hearing defendant's ineffective

assistance of
assistance of counsel
              counsel claim
                      claim premised upon counsel's
                            premised upon counsel's failure
                                                    failure to hire
                                                               hire aaDNA expert.
                                                                          expert

       4.4. Failure           the Completeness
            Failure to Attack the Completeness and
                                               and Reliability
                                                   Reliability
           of
           of the
              the Investigation Conducted by
                  Investigation Conducted    Police
                                          by Police

       Defendant
       Defendant also claims that trial counsel was ineffective for failing to attack the

completeness and reliability
completeness and reliability of the investigation
                             of the               done by
                                    investigation done by police. Statement of
                                                          police. Statement of Matters
                                                                               Matters at 11 C(4).
                                                                                       at C(4)

Defendant specifically
Defendant specifically argues
                       argues that counsel erred
                              that counsel       by neglecting
                                           erred by            to present
                                                    neglecting to         evidence that
                                                                  present evidence that the
                                                                                        the police
                                                                                            police

failed to
failed to do the following:
          do the            (a) interview
                 following: (a) interview,"Lisa"; (b) interview
                                          "Lisa"; (b) interview the
                                                                the female witness identified
                                                                    female witness identified by
                                                                                              by




                                                19
Karl
Karl May;
     May; (c)
          (c) compare Boyd's DNA to the DNA on the hat found on the scene;
              compare oyd's                                         scene: (d) consider

Boyd to be
Boyd to be the
           the primary
               primary suspect;
                       suspect; and (c) show
                                and (e) show Boyd's
                                             Boyd's photograph to "Lisa,
                                                    photograph to        Lane and
                                                                   Lisa, Lane and IIerbert.
                                                                                  IHerbert.""                                  "1°




Statement of Matters
Statement of                 at
             Matters at ¶C(4);
                         C(4); Amended Petition ;dated 4/26/201
                               Amended Petition,       4/26/20188 at
                                                                  at pp. 8-9.
                                                                     pp. 8-9

         (a) &
         (a) & (b) FAurc to Investigate
               (b) Failure   bivestigate and Interview.
                                              Interview "Lisa"
                   and the
                       the Witness
                           Witness Identified
                                   Identified  by May
                                               by Mav

          As
          As stated
             stated in
                    in section
                       section II(C)(2),       neither "Lisa," nor the
                               LI(C(2), above, neither             the female
                                                                       female witness identified by

Karl May, was
Karl May,     ever identified
          was cver identified or
                              or interviewed.
                                 interviewed. With the record
                                              With the        devoid of
                                                       record devoid of evidence
                                                                        evidence that
                                                                                 that either
                                                                                      either

putative
putative witness
         witness would have provided
                 would have provided evidence
                                     evidence favorable
                                              favorable to the defense,
                                                        to the          defendant cannot
                                                               defense, defendant cannot show
                                                                                         show

that trial
that       counsel could
     trial counsel could have
                         have helped defendant by
                              helped defendant by attacking
                                                  attacking the police
                                                                police investigation
                                                                       investigation of these
                                                                                        these two
                                                                                              two

witnesses.

          (c)
          (c)       Failure
                    Failure to Compare
                               Compare Boyd's DNA to
                                       Boyd's DNA to the DNA
                                                         DICTA Found on the Hat
                                                                        the Ila
         As discussed
         As discussed in section II(C)(3),
                      in section II(Cy3), above,
                                           above, defendant
                                                  defendant neither presented nor
                                                            neither presented               any
                                                                              nor proffered any

evidence
evidence that
         that additional DNA
                         DNA analysis
                             analysis would
                                      would have      helpful to
                                            have been helpful to the
                                                                 the defense.
                                                                     defense. Accordingly,

there is no reason to believe that the police
                                       police failure to compare the DNA of Boyd to the DNA

found on
      on aahat
           hat at
               at the scene prejudiced
                  the scene            defendant.
                            prejudiced defendant

         (d)
         (d)        Failum                   to be the
                    Failure to Consider Boyd to    the Primary
                                                       Primary Suspect
         Defendant's
         Defendant's assertion
                     assertion that police did not
                               that police     not adequately investigate Boyd
                                                                          Boyd as
                                                                               as aasuspect is
                                                                                            is

belied by the record.
belied by     record. In the course of the police's
                                           police's investigation,
                                                    investigation, Boyd admitted his involvement

and cooperated with police,
and cooperated              testifying at trial and ultimately pleading guilty. N,T,
                    police, testifying                                          N.T. 2/19/2014
                                                                                     2/19/2014 at
                                                                                               a

33-37.
33-37. Boyd
       Boyd testified that he
                           hc was with defendant at the time of the murders, heard
                                                                             hcard the shots, and

that defcndant admitted
that defendant admitted to him that he committed the murders afterwards.
                                                             afterwards. N,T, 2/19/2014 at 25-




1° The Statement of
   The Statement  of Matters
                     Matters states
                              states in paragraph C(4e),
                                     in paragraph  C(4)(c), that
                                                             that the
                                                                    the police
                                                                        police failed
                                                                                failed to   show ""appellant's
                                                                                         to show  appellant' photograph,"
                                                                                                                photograph," not not
Boyd's  photograph,
Boyd's photograph,   to the three witnesses.
                                  witnesses.   Ilowever,
                                              IIowever,   it is apparent    from
                                                                            frorn  the  section of the pr•a
                                                                                                       pro  se petition cited  in
the Statement of
the Statement  of Matters, that defendant's
                                detendant's complaint is that     the police
                                                            that the   police failed
                                                                               failed to   show Boyd's
                                                                                       to show  Boyd`s photograph
                                                                                                         photograph to    these
                                                                                                                       to these
witnesses. See
witnesses.  See Amended
                Amendcd Petition, dated 4/2602018         p. 8s(na
                                            4/26/2018 at p.     (,, no police personnel displayed Boyd's
                                                                                                       Loyd's photograph to   to
Lane, Herbert, or `Lisa"').
                  'Lisa").




                                                                20
30. Defendant
30,           has neither
    Defendant has neither presented
                          presented nor proffered
                                        proffered any
                                                  any evidence to support his claim that had

police
police conducted
       conducted aamore
                   more thorough
                        thorough investigation,
                                 investigation, it
                                                it would have revealed
                                                              revealed Boyd
                                                                       Boyd to be the shooter
                                                                                      shooter

or led
or led to
       to Boyd being the
          Boyd being     "primary suspect."
                     the "primary suspect."

           {e)
           (e)      Failure
                    Failure to
                            to Show
                               ShowBo  d's Photo
                                    Boyd's       rah to Witnesses
                                           Photograph   Witnesses

           Defendant neither presented,
           Defendant neither presented, nor proffered,
                                            proffered, any
                                                       any evidence to support his claim that

evidence favorable
evidence favorable to the defense
                   to the         would have
                          defense would      been uncovered
                                        have been uncovered if police had shown
                                                               police had shown Boyd's
                                                                                Boyd's

photograph to
photograph to witnesses "Lisa," Lane,
              witnesses "Lisa," Lane, and
                                      and Herber..
                                          Herbert. As discussed
                                                      discussed above,
                                                                above, "Lisa" was
                                                                              was never able

to be
to be identified
      identified or
                 or interviewed. Therefore, the police
                    interviewed. Therefore,     police could not
                                                             not have
                                                                 have shown
                                                                      shown her any photographs.

In
In addition, there is
   addition, there    nothing in
                   is nothing in the
                                 the record
                                     record suggesting that either
                                            suggesting that either Lane or Herbert
                                                                           Herbert would
                                                                                   would have
                                                                                         have

identified Boyd as
identified Boyd as the shooter had they
                                   they been shown Boyd's
                                                   Boyd's photograph.              defendant
                                                          photograph. Accordingly, defcndant

has not
has     proven that counsel was ineffective
    not proven                  ineffective for
                                            for failing
                                                failing to
                                                        to attack the
                                                                  the Commonwealtl's
                                                                      Commonwealth's

investigation
investigation for
              for failing                             photograph.
                  failing to show witnesses Herbert's photograph

           Finally, the
           Finally, the record
                        record establishes
                               establishes that
                                           that trial counsel did
                                                trial counsel aid aggressively
                                                                  aggressively and extensively attack
                                                                               and extensively attack

the Commonwealth's investigation,
the Commonwealth's investigation, and did forcefully argue that Boyd was the
                                                                         the shooter. During
                                                                                      During

closing argument,
closing argument, defendant's
                  defendant's trial counsel described
                              trial counsel described Boyd
                                                      Boyd as
                                                           as a
                                                              a "Cominonwealth
                                                                "Commonwealth witness
                                                                               witness who is
                                                                                       who is

bought and paid
bought and paid for
                for with
                    with aadeal."
                           deal." N.T. 2/24/2014 at
                                  N.T. 2/24/2014 at 214,
                                                    214, Trial counsel then
                                                         Trial counsel      went through
                                                                       then went through

Boyd's
Boyd's statements
       statements and his testimony
                  and his           illustrating inconsistencies
                          testimony illustrating inconsistencies for
                                                                 for the
                                                                     the jury. N.T. 2/24/2014
                                                                         jury, N,T.           at
                                                                                    2/24/2014 at

214-17. Trial
214-17,       counsel also
        Trial counsel      stated that, "it turns
                      also stated           turns out
                                                  out Terrell
                                                      Terrell Boyd set these
                                                              Boyd set these guys
                                                                             guys up," and that
                                                                                  up," and that

anybody who
anybody     was looking
        who was looking at
                        at the
                           the time
                               time of the incident
                                    of the          saw a
                                           incident saw ablack
                                                          black male
                                                                male running
                                                                     running away after the
                                                                             away after the

shots
shots were
      were fired,"  N.T. 2/24/2014 at 217.
           fired,'' N,T,              217, Trial counsel then went through the descriptions from

eye witnesses saying
eye witnesses saying they
                     they saw
                          saw aablack male running,
                                black male          and told
                                           running, and told the
                                                             the jury these people
                                                                 jury these people were
                                                                                   were

describing:
describing Terrell
            Terrell Boyd.
                    Boyd, N.T.
                          N,T. 2/2412414    218-24.
                               2/24/2014 at 218-24



Ii   Boyd is aablack male, while defendant is a
     Boyd is                                             male.
                                              a Hispanic male




                                                           21
       Accordingly, the defendant
       Accordingly, the defendant has
                                  has failed
                                      failed to present or
                                             to present or proffer evidence to prove
                                                           proffer evidence    prove that
                                                                                     that

counsel's
counsel's failure
          failure to attack
                     attack the police
                                police investigation
                                       investigation in the specific manners set forth in the

Statement of Matters
Statement of Matters denied defendant effective
                     denied defendant effective representation. NOrelief
                                                representation. No        is due.
                                                                   relief is due.

       5. Failure
       5. Failure to
                  to Object
                     Object to Karl
                               Karl Mav's
                                    May's tcsti-mony after
                                          testimony after
           May
           May Allegedly Violated Seques
                                  Sequestration
                                         tration

       Defendant claims
       Defendant claims that
                        that trial counsel was
                             trial counsel was ineffective
                                               ineffective for
                                                           for failing
                                                               failing to object
                                                                          object to Karl May's
                                                                                 to Karl May's

testimony on the
testimony on the basis
                 basis that
                       that May
                            May violated
                                violated sequestration.
                                         sequestration. Statcinent of "vlatters
                                                        Statement of  Matters atat I( C(5)
                                                                                      C(5), This
                                                                                            This

argumcnt
argument is
         is without
            without merit.
                    merit.

       May,
       May, the step-father
                step-father of decedent Herbert,
                            of decedent Herbert, had given a
                                                 had given astatement
                                                             statement to
                                                                       to police
                                                                          police that
                                                                                 that he
                                                                                      he had seen
                                                                                             seen

a black male
a black male running
             running from the scene of the shooting, At trial,
                                       the shooting.    trial, in
                                                               in violation
                                                                  violation of
                                                                            of a
                                                                               a sequestration
                                                                                 sequestration

order, he was
order, he     present during
          was present during aamorning
                               morning of testimony, including
                                       of testimony, including the
                                                               the testimony
                                                                   testimony of
                                                                             of Terrell
                                                                                Terrell Boyd.
                                                                                        Boyd

When he
When he was called as
        was called as a
                      a Commonwealth witness, he changed
                        Commonwealth witness,    changed his
                                                         his description of the
                                                             description of the individual he
                                                                                individual hc

saw running
saw running from
            from the shooting
                     shooting from
                              from aablack
                                     black male to a
                                           male to aHispanic
                                                     Hispanic male. Defendant now
                                                              male. Defendant     claims that
                                                                              now claims that

counsel should
counsel should have
               have kept
                    kept May
                         May off the       by objecting
                                 the stand by objecting on the ground
                                                               ground of the
                                                                         the violation
                                                                             violation of

sequestration.
sequestration.

       This argument
       This argument fails
                     fails for
                           for two
                               two reasons.
                                   reasons. First,
                                            First, May's prior statement
                                                   May's prior statement to police
                                                                            police was
                                                                                   was very
                                                                                       very

helpful
helpful to the defense,
        to the          since May's
               defense, since May's description of the perpetrator
                                    description of     perpetrator as
                                                                   as a
                                                                      ablack  male tended
                                                                        black male tended to

inculpate
inculpate Boyd
          Boyd and
               and exculpate defendant. Defense counsel
                   exculpate defendant.         counsel had
                                                        had no
                                                            no reason
                                                               reason to
                                                                      to know that May
                                                                         know that May was
                                                                                       was

going to
going    change his
      to change his description
                    description during
                                during his
                                       his trial testimony and had
                                                 testimony and     good reason
                                                               had good reason to
                                                                               to believe
                                                                                  believe that
                                                                                          that he

would help the
would help the dcfcnse.
               defense. In fat,
                           fact, May
                                 May did help
                                         help the defense, since trial counsel was able to bring

out his
out his helpful
        helpful statement
                statement to
                          to police as aaprior
                             police as   prior inconsistent
                                               inconsistent statement after May
                                                            statement after May changed
                                                                                changed his
                                                                                        his

description of the perpetrator.
description                     N.T. 2/19/2014 at 233-35, 238-48.
                   perpetrator. N.T,

       In addition, an
       In addition,    objection based
                    an objection       on the
                                 based on the sequestration
                                              sequestration order would unquestionably
                                                            order would unquestionably have
                                                                                       have

been
been denied
     denied by the Court.
            by the Court. Under
                          Under Pennsylvania Rule of
                                Pennsylvania Rule    Evidence 615,
                                                  of Evidence      the Court
                                                              615, the Court may order
                                                                             may order




                                                  22
                                                  22
sequestration
sequestration in order to
              in order to prevent
                          prevent aawitness
                                    witness from
                                            from learning
                                                 learning frorn
                                                          from the
                                                                the testimony of another
                                                                    testimony of another witness
                                                                                         witness.

The decision whether
The dccision         or not
             whether or     to permit
                        not to permit aawitness
                                        witness who
                                                who has
                                                    has broken
                                                        broken aasequestration order to testify
                                                                 sequestration order    testify is
                                                                                                is

within the
within the sound
           sound discretion
                 discretion of the trial
                                   trial judge. Conmmnweallh v,v. Smith, 324 A.2d 483,492(a.
                                         judge. Commonwealth                      483, 492 (Pa.

Super.
Super. 1974). rn exercising
       1974), In exercising its discretion,
                                discretion, the
                                            the trial court should consider, I)
                                                            should consider; 1) the seriousness
                                                                                    seriousness of
                                                                                                of

the violation,
the violation, 2)
               2) the
                  the impact of the
                      impact of     testimony on
                                the testimony on the
                                                 the witness, 3) the
                                                     witness, )  the probable impact upon
                                                                     probable impact upon the
                                                                                          the

outcome of
outcome of the
           the trial,
               trial, 4) whether the
                      4) whether     witness intentionally
                                 the witness intentionally violated the court's
                                                           violated the court's sequestration
                                                                                sequestration order,
                                                                                              order,

and
and 5)
    5) whether
       wbether the
               the calling
                   calling party
                           party procured
                                 procured the witness's disobedience. Commonwealth v. Mokluk,

444 A.2d 1214,
444 A.2d 1214, 1216
               1216 (Pa.
                    (Pa. Super.
                         Super. 1982).
                                1982).

       Here, there
       Here. there was
                   was no evidence that
                       no evidence that May
                                        May was
                                            was aware
                                                aware of
                                                      of the
                                                         the sequestration order or
                                                             sequestration order or that
                                                                                    that his
                                                                                         his

violation
violation was
          was intentional.
              intentional. As the step-father of one
                              the step-father    one of the decedents,
                                                            decedents, he
                                                                       he had
                                                                          had aagreat interest in

observing
observing the trial. Similarly,
          the trial. Similarly, there was no
                                there was    evidence that
                                          no evidence      the Commonwealth
                                                      that the Commonwealth was
                                                                            was aware that he
                                                                                aware that

had been in
had been in the courtroom or
            the courtroom or was
                             was otherwise
                                 otherwise complicit
                                           complicit in
                                                     in the
                                                        the violation. In addition,
                                                            violation, In addition, the Court
                                                                                    the Court

pernuttcd     defense during
permitted the defense during the
                             the trial
                                 trial to
                                       to baring out and
                                          bring out  and fully
                                                         fully explore
                                                               explore the violation to
                                                                       the violation to minimize
                                                                                        minimize any
                                                                                                 any

prejudice to the
prejudice to the defendant.
                 defendant. N.T.
                            N,T, 2/1912014
                                 2/19/2014 at
                                           at 250. Because "[o]nly
                                              250. Because "[o]nly in
                                                                   in extreme cases of
                                                                      extreme cases of flagrant
                                                                                       flagrant

and intentional violations
and intentional violations may
                           may a
                               a witness be barred from testifying,"
                                                        testifying," the Court would
                                                                               would have
                                                                                     have denied

any defense motion
any defense motion to keep
                      keep May off the witness
                           May off             stand. See Ohlhaum
                                       witness stand.     Ohlbuum on the Pennsylvania Rules

of Evidence $§615.09[11
of            615.09[l] (2020
                        (2020 ed.) (Hon. Daniel
                              ed.) (Hon.        J. Anders,
                                         Daniel J. Anders, General
                                                           General Editor).
                                                                   Editor)

       Accordingly, trial counsel's
       Accordingly, trial                      object to May's
                          counsel's failure to objcet    May's testimony
                                                               testimony based on the
                                                                                  the violation of

sequestration
sequestration could not have
              could not have prejudiced defendant and
                             prejudiced defendant and denied
                                                      denied him
                                                             him effective assistance ol
                                                                 effective assistance of


counsel.
counsel, No relief is due
                      due.




                                                 23
                                                 23
           6. Failure
           6. Failure to
                      to Malce
                         Make aaBatson Objection
                                       Objection

           Defendant
           Defndant
               e     claims
                     claims trial
                            trial counsel
                                  counscl was
                                          was ineffective for
                                                          for failing to make
                                                                         make aaBatson   objection to
                                                                                Batson12objection

the use
the     of peremptory
    use of peremptory challenges
                      challenges by
                                 by the Commonwealth to
                                                     to strike
                                                        strike all potential
                                                                   potential Hispanic
                                                                             Hispanic jurors.
                                                                                      jurors.

          of Matters
Statement of         at¶C(6).
             Matters at C(6)

           It is well-scttled
           It is well-settled "that the government denies
                                    the government denies a
                                                          a defendant equal protection
                                                            defendant equal protection of the laws
                                                                                       of the laws

when
when it
     it `puts
        'puts him on trial
              him on trial before
                           before aajury
                                    jury from
                                         from which members of
                                              which members of his
                                                               his race
                                                                   race have
                                                                        have been
                                                                             been purposefully
                                                                                  purposefully

excluded,"' Comionwealth v.v. Werra.
cxeluded."" Commonwealth                             (Pa. 2004) (citing Ratson
                              Udera, 862 A.2d 74, 83 (Pa.               Batson v.
                                                                               • K(
                                                                                  Kentucky,

476 U.S. 79, 85 (1986))
476 0,$.79,85   (1986)). Batson established
                                established aalhrce-part inquiry for
                                              thrcc-part inquiry     evaluating aadefendant's
                                                                 for evaluating   defendant's

claim of
claim of racial
         racial discrimination injury
                discrimination in jury selection:
                                       selection

           First,
           First, the defendant must
                  the defendant          make out
                                  must make     out a
                                                    a prima
                                                      prima jracie   showing that
                                                              facie showing         the prosecutor
                                                                               that the  prosecutor has
                                                                                                     has
           exercised   peremptory challenges
           exercised peremptory      challenges onon the
                                                       the basis   of race.
                                                            basis of  race. Second,
                                                                              Second, if the
                                                                                           the requisite
                                                                                               requisite
           showing
           showing    has
                      has  been
                           been  made,
                                 made,    the burden
                                              burden  shifts
                                                      shifts  to
                                                              to the prosecutor
                                                                     prosecutor   to  articulate
                                                                                      articulate a race-
                                                                                                 a racc-
           neutral
           neutral explanation
                    explanation for   striking the jurors
                                  for striking     jurors inin question. Finally
                                                                           Finally the
                                                                                   the trial court must
                                                                                                   must
           determine    yvliether the
           determine whether      the defendant
                                       defendant has     carried his
                                                   has carried         burden of
                                                                  his burden   of proving
                                                                                   proving purposeful
                                                                                             purposeful
           discrimination.
           discrimination.

Lrderra, 862 A.2d
Uderra, 862  A.2d at
                  at 83, citing Hernandez
                     83, citing Hernandez v. Mee ,York,
                                          ». New        500 U.S.
                                                  York, 500 U.S. 352,
                                                                 352, 358-59, C'ominanwealth 1'.
                                                                      358-59. Commonwealth   v

Harris, 817
Harris,     A.2d 1033,
        817 A.24 1033, 1042 (Pa. 2002).
                       1042 (Pa. 2002). To satisfy its
                                        To satisfy     obligations during
                                                   its obligations during the
                                                                          the second part of
                                                                              second part    the
                                                                                          of the

Batson
Batson inquiry,
       inquiry, the Commonwealth need
                the Commonwealth need not
                                      not provide
                                          provide explanations
                                                  explanations that
                                                               that are "persuasive or
                                                                    are "persuasive or even.
                                                                                       even

plausible." Commonwealth
plausible." C'ominonwealth v.  Roney, 79
                           v». Roney, 79 A.3d  595,619
                                         A.,3d 595, 619 (Pa.
                                                        (Fa. 2013),
                                                             2013), quoling Purkett V.
                                                                    quoting Purkett ». Elem, 514
                                                                                       Elem, 514

U.S. 765,
U.S, 765, 767-768 (1995), "Rather,
          767-768 (1995). "Rather, the
                                   the issue
                                       issue at [thc
                                                [the second] stage
                                                             stage `is
                                                                   'is the
                                                                       the facial validity of
                                                                           facial validity of the
                                                                                              the

prosecutor's
prosecutor's explanation.
             explanation. Unless
                          Unless aa. discriminatory
                                     discriminatory intent
                                                    intent is
                                                           is inherent in the
                                                              inherent in the prosecutor's
                                                                              prosecutoes

explanation,
explanation, the reasons
                 reasons offered
                         offered will be
                                      be deemed race neutral.""
                                         deemed race neutral."" Id. Once race-neutral
                                                                Id Once  race-neutral

explanations arc
explanations are provided,
                 provided, the "persuasiveness of the
                           the "persuasiveness    the facially
                                                      facially neutral
                                                               neutral explanation proffered
                                                                                   proffered by
                                                                                             by

the Commonwealth
the Commonwealth is relevant" and
                 is relevant"     the court
                              and the court is
                                            is to make
                                                  make a
                                                       a determination
                                                         determination as
                                                                       as to
                                                                          to whether the
                                                                             whether thc




12   Ralson v.
     Batson • Kentucky,
               Kentucky, 476 U.S. 74
                         4760.8.  79 (1986) (prohibiting the
                                     (1986) (prohibiting the use
                                                             use of
                                                                 of peremptory                          race).
                                                                    peremptory challenges on account of race)




                                                          24
moving party
moving party has
             has proven
                 proven purposeful
                        purposeful discrimination.
                                   discrimination. Id,
                                                   Id, quoting Commonwealth v.
                                                                            • Williains,
                                                                               Williams,

980 A,24
    A.2d 510, 529-30 (Pa. 2409).
                          2009)

       Here, trial
       Here.       counsel did
             trial counsel did raise
                               raise aaBalson
                                       Batson objection
                                              objection based on the
                                                                 the Commonwealth's
                                                                     Commonwealth's use of

Peremptory challenges to strike three Hispanic
peremptory challenges                 Iispanic males:
                                               n}ales: juror         11and 27 from day one of
                                                       juror numbers 1l                    of

juror selection,
juror selection, and juror
                     juror number 55 from day
                                          day two of
                                                  of juror selection. N.T. 2/11/2014
                                                           selection, NT,  2!11/2014 at 215-22.
                                                                                        218-22.

After determining
Aller determining that
                  that there
                       there were legitimate race-neutral
                             were legitimate race-neutral reasons
                                                          reasons for
                                                                  for striking each of thosc
                                                                      striking each           juroi•s,
                                                                                       those jurors,
                                                                                             .



the Court denied
the Court denied defense
                 defense counsel's
                         counsel's Batson claim. N.T.
                                                 N.T. 2/11/2014 at 224-35,
                                                                   224-36. Defendant
                                                                           Defendant now
                                                                                     now

claims that
claims that trial
            trial counsel
                  counsel was ineffective for failing
                                              failing to include in his Batson claim, juror number

98
98 from clay one,
   from day  one, a Hispanic female,
                  a Hispanic female. Amended Petition ;dated
                                     Amended Petition,       4/26/2018 a
                                                       dated 4/26/2018 at P. 11.
                                                                          p. Il.

       The
       The record refutes defendant's argument.
                                      argument. During the Batson challenge, the Court found

that defendant satisfied
that defendant satisfied the first
                             first prong of Batson by
                                   prong of        by establishing
                                                      establishing a       facie case
                                                                   a prima facle      of
                                                                                 case ol

discrimination in
discrimination in that
                  that the
                       the Commonwealth
                           Commonwealth used peremptory challenges
                                        used peremptory challenges on
                                                                   on three
                                                                      three out
                                                                            out of
                                                                                of threc
                                                                                   three

Hispanic venirepersons.
Hispanic venirepersons. Therefore, adding a
                        Therefore, adding afourth challenged
                                                  challenged Hispanic venireperson could not

have benefited defendant regarding
                         regarding the required prima facte
                                                      facie showing.

       As to
       As to the
             the prosecution's
                 prosecution's requirement
                               requirement to
                                           to present
                                              present aacredible race-neutral
                                                                 race-neutral justification for
                                                                                            for the
                                                                                                the

peremptory
peremptory challenges,
           challenges, the record shows that during voir dire, juror number 98 told the Court

that
that her
     her daughter's boyfriend was in
         daughter's boyfriend     in federal
                                     federal prison
                                             prison on
                                                    on gun charges. N.T.
                                                                    N.T. 2110/2014
                                                                         2/10/2014 at
                                                                                   at 250.
                                                                                      250. She
                                                                                           She

described herself
described herself as
                  as "kind
                     kind of close
                             close with him
                                        him and that he
                                                     he had
                                                        had been elating
                                                                 dating her
                                                                         her daughter for
                                                                                      for 12
                                                                                          I2

years. N.T.
years.      2/10/2014 at
       N.T, 2/10/2014 at 250-51.
                         250-51. This
                                 This is
                                      is aaclearly
                                           clearly legitimate
                                                   legitimate race-neutral justification for
                                                              race-neutral justification for using
                                                                                             using aa

peremptory challenge on
peremptory challenge on the juror. As
                        the juror. As a
                                      aresult,
                                        result, including
                                                including this
                                                          this juror in defense
                                                               juror in defense counsel's
                                                                                counsel's Balson
                                                                                          Batson

challenge would
challenge would not
                not have
                    have affected the
                                  the outcome of that
                                                 that challenge.

       Accordingly,       wunsel was
       Accordingly, trial counsel was not
                                      not ineffective
                                          ineffective for
                                                      for failing
                                                          failing to
                                                                  to raise
                                                                     raise aaBatson objection
                                                                                    objection to the
                                                                                                 the

fourth
fourth Hispanic venireperson. No
       Hispanic venireperson, No relief is due.
                                        is due,




                                                  25
        77. Failure
            Failure to Move to Prohibit
                               Prohibit Evidence Defendant
                                                 Defendant Fircd
                                                           Fired aaArun
                                                                   Gun
            In the Air One Week
                            Week Before
                                  Before tthe
                                          he Murders and Failure  to Object
                                                         Failure to
            to Prosecutor's
            to Prosecutor's Closing Comments Regarding
                            Closing Comments    Regarding that Ev
                                                               Evidence
                                                                 idence
        Defendant claims
        Defendant claims trial counsel was
                         trial counsel was ineffective
                                           ineffective for
                                                       for failing
                                                           failing to
                                                                   to move
                                                                      move to prohibit the
                                                                           to prohibit the

Commonwealth from
Commonwealth      introducing evidence
             from introducing evidence of
                                       of another
                                          another crime,
                                                  crime, that
                                                         that is, that defendant
                                                              is, that defendant had
                                                                                 had fired aa

gun in
gun    the air
    in the air a
               aweek
                 week prior
                      prior to
                            to the
                               the incident.
                                   incident. Defendant
                                             Defendant also claims that
                                                       also claims that trial counsel was
                                                                        trial counsel was

ineffective for
ineffective     not objecting
            for not objecting to comments made
                              to comments made by
                                               by the
                                                  the prosecutor regarding that
                                                      prosecutor regarding that evidence during
                                                                                evidence during

her closing argument. Statement
    closing argument. Statement of
                                of Matters at IC(7).
                                   Matters at        These arguments
                                               C(7). These arg unents are
                                                                      are without
                                                                          without merit.
                                                                                  merit.

        The
        The evidence here at issue consisted of preliminary
            evidence here                       preliminary hearing testimony of Ronald Milburn,

which
which was
      was read to
               to the jury
                      jury since Milburn was unavailable for trial.
                                                             trial. In that testimony, Milburn

stated that
stated that he had seen
            he had seen defendant
                        defendant in
                                  in aabar approximately one
                                       bar approximately one week
                                                             week prior
                                                                  prior to
                                                                        to the murders firing
                                                                           the murders firing aa

gun into
gun into the air. According
         the air. According to
                            to Milburn,
                               Milburn, that
                                        that gun
                                             gun looked like the
                                                 looked like     same 99millimeter
                                                             the same   millimeter weapon that
                                                                                   weapon that

he also
   also saw
        saw defendant
            defendant shooting
                      shooting two days
                                   days after the murdcrs,
                                                  murders, and which turned out to be the

murder
murder weapon.
       weapon. N.T.              58, 63-64,
               N,T. 2/20/2014 at 58, C3-64, 138-39, 151-53,
                                                    151-53, 166;
                                                            166; N.T.
                                                                 N.T. 2/24/2014 at 130,
                                                                                   130, 144;

sec
see p. 5, supra
    p.5,  supra.

        It
        It is
           is well-established that evidence
              well-established that evidence that
                                             that "[a]
                                                  "[a] weapon shown to
                                                       weapon shown to have been in
                                                                       have heen in aadefendant's
                                                                                      def'endant's

possession
possession may
           may property
               properly be admitted into evidence, even though it cannot positively be

identified
identified as
           as the
              the weapon
                  weapon used in the
                         used in the commission
                                     commission of
                                                of a particular crime,
                                                   a particular crime, if it tends
                                                                       if it tends to prove that
                                                                                   to prove      the
                                                                                            that the

defendant had
defendant had a
              a weapon similar to
                wcapon similar to the one used
                                  the one used in the perpetration
                                               in the              of the
                                                      perpetration of the crime.
                                                                          crime. Any uncertainty
                                                                                 Any uncertainty

that
that the
     the weapon    the actual
         wcapon is the actual weapon
                              weapon used in the
                                     used in the crime
                                                 crime goes
                                                       goes to the weight
                                                            to the        of such
                                                                   weight of      evidence."
                                                                             such evidence."

Commonwealth
Commonwealth v. Williams, 640
             • Williams,  640 A.2d 1251, 1260
                              A.24 1251, 1260 (Pa.
                                              (Pa. 1994).
                                                   1994). Accordingly, evidence that
                                                          Accordingly, evidence that

defendant
defendant possessed
          possessed a
                    a gun
                      gun approximately one week
                          approximately one week prior to the
                                                 prior to the murders that looked
                                                              murders that looked like the
                                                                                  like the

murder
murder weapon
       wcapon was clearly admissible. As
              was clearly             As aaresult,
                                           result, trial counsel could
                                                                 could not
                                                                       not have been ineffective

    failing to object
for failing    object to that evidence.




                                                26
         As
         As for
            for the
                the prosecutor's closing, it
                    prosecutor's closing, it is true that
                                             is true that the ADA commented
                                                          the ADA           that defendant
                                                                  commented that defendant had
                                                                                           had the
                                                                                               the

apparent murder weapon
apparent murder weapon in
                       in his
                          his possession
                              possession prior    the day
                                         prior to the day of
                                                          of the
                                                             the murders. N.T. 2/2412014
                                                                 murders. N,T. 2/24/2014 at
                                                                                         at

275.
275. This was proper
     This was        argument based
              proper argument based upon
                                    upon properly
                                         properly admitted
                                                  admitted evidence.
                                                           evidence. Therefore,
                                                                     Therefore, counsel
                                                                                counscl

could
could not have been
      not have been ineffective for failing
                    ineffective [or failing to
                                            to object
                                               object to
                                                      to it.

         8.
         8.   Failme to
              Failure    Object to
                      to Object    the Identification
                                to the                ofDefendant
                                       Identification of Defendant
              made
              made by
                    by Police  Officer Christine
                        Police Officer Christine  Hilbert
                                               Hibert
         Defendant claims
         Defendant claims that trial counsel
                          that trial         was ineffective
                                     counsel was ineffective for
                                                             for failing
                                                                 failing to
                                                                         to object
                                                                            object to
                                                                                   to the
                                                                                      the admission
                                                                                          admission

of
of Officer
   Officer Christine Hilbert's identification
           Christine Hilbert's                of defendant.
                               identification of            Statement of
                                                 defendant. Statement    Matters aat I
                                                                      of Matters      C(8).
                                                                                     C(8).         t
Defendant alleges that
Defendant alleges that this
                       this identification
                            identification was
                                           was previously
                                               previously ruled inadmissible by
                                                          ruled inadmissible    Judge DeFino-
                                                                             by Judge DeFino-

Nastasi. Statement
Nastasi.           of Matters
         Statement of         at ¶C(8);
                      Matters at  C(8); Amended Petition, dated
                                        Amended Petition, dated 4/2012018 at p.
                                                                4/26/2018 at p. 14.
                                                                                I4

         The
         The ruling;
             ruling at issue was made by Judge DeFino-Nastasi in the PCRA proceedings
                                      by Judge

regarding defendant's separate
regarding defendant's separate murder                        CP-5 1-CR-0207721-20 04, in
                               murder case, at docket number CP-51CR-0207721-2004,    in

which he was
which    was charged
             charged with
                     with killing I,evon Wilson at
                          killing Levon         at aacraps game
                                                           game two days after
                                                                         after the
                                                                               the murders of

Herbert and Story
Herbert and Story here
                  here at issue.
                          issue, Because ballistics evidence showed that
                                                                    that the same weapon
                                                                                  weapon was
                                                                                         was

used
used in all three
     in all three murder's, the Commonwealth
                  murders, the  Commonwealth was
                                             was permitted,
                                                 permitted, in the case
                                                            in the case at
                                                                        at bar,
                                                                           bar, to prove that
                                                                                to prove that

defendant fired the weapon
defendant fired     weapon at
                           at the craps game,
                              the craps       in order
                                        game, in order to
                                                       to show
                                                          show that he
                                                                    he had
                                                                       had possession of the
                                                                           possession of the

murder weapon
murder weapon used
              used in
                   in the
                      the double
                          double murder
                                 murder two days
                                            days later.
                                                 later. See pp.
                                                            pp. 5-6,
                                                                5-f, supra'
                                                                     SU17ra.                  13




         In both
         In both trials,
                 trials, officer
                         Officer Christine Hilbert made
                                 Christine Ililbert made an
                                                         an in-court
                                                            in-court identification of defendant
                                                                     identification of           as the
                                                                                       defendant as the

person
person she observed fleeing
       she observed fleeing from the scene
                            from the scene of
                                           of the
                                              the shooting at the
                                                  shooting at     craps game.
                                                              the craps game. In the PCRA
                                                                              In the PCRA

proceedings
proceedings regarding      the
            regarding the Wilson
                          Wilson murder, .fudge DeFino-Nastasi
                                 murder, Judge                 opined that
                                                DeFino-Nastasi opined      Officer HilbeWs
                                                                      that Officer Hilbert's

in-court
in-court identification of defendant
         identification of defendant "most likely should
                                     "most likely should not have been
                                                         not have been permitted" dining the
                                                                       permitted" during the

Wilson murder
Wilson        trial. See Tn7al
       murder trial.     Trial Court Opinion, filed December
                               Court Opinion,       December 9, 2014, at p. 15; N.T. (CP-51-
                                                                            15; N.T



  As stated
"Ag
13          above, the
     stated above,      Commonwealth was
                   the Commonwealth          anlY permitted
                                        was only  permitted to prove
                                                               prove that defendant
                                                                          defendant fired
                                                                                     fired the weapon at the craps
game, and  was barred
game, and was bared    fi om
                       from
                         -   proving
                             proving that
                                     that defendant
                                          defendant used
                                                    used the
                                                         the gun
                                                             gun shoot
                                                                 shoot and
                                                                       and  kill
                                                                            kill Wilson  at that
                                                                                            that game.
                                                                                                 game, See p.   n.t
                                                                                                           p. S5n G;

supra.
sap



                                                         27
CR-0207721-2004) 5/3/2013
CR-0207721-2004)          at d,
                 5/3/2013 a1    13-20. 14 Now
                             6, 13.-20./  Now defendant
                                              defendant claims
                                                        claims that
                                                               that trial counsel in
                                                                    trial counsel in the case at
                                                                                     the case at

bar was ineffective
bar was ineffective for not objecting
                            objecting to Hilbert"s
                                         Hilbert's identification on the basis of Judge DeFino-

Nastasi's opinion.
Nastasi's opinion

         it
         It is
            is true
               true that, under the coordinate jurisdiction
                    that, under                jurisdiction rule, aajudge is ordinarily bound by
                                                                                              hy the

decision of
decision of another
            another judge               jurisdiction on
                    judge of coordinate jurisdiction on the same issue.
                                                                 issue, However, the
                                                                                 the rule
                                                                                     rule only

applies
applies to decisions made
        to decisions made in the same
                          in the same case.
                                      case. See,
                                            See, e,g.,
                                                 e.g., Commonweallh
                                                       Commonwealth v. Hernandez, 39 A.3d
                                                                                  39 A.3d

406, 412. (Pa.
406, 412  (Pa. Super.
               Super. 2012),
                      2012), app.           iL.3d 1244 (Pa.
                             app denied, 63 A.3d       (Pa. 2013). Therefore, an
                                                            2013). Thercfore, an objection by

trial counsel based
trial counsel       on an
              based on    argument that
                       an argument      the trial
                                   that the trial judge was bound by
                                                  judge was       by Judge
                                                                     Judge DeFino-Nastasi's
                                                                           DcFino-Nastasi

decision in
decision in another case would
            another case       have been
                         would have been frivolous.
                                         frivolous

         Moreover, Judge
         Moreover, Judge DeFino-Natasi's decision was premised upon aafailure of the

Commonwealth to
Commonwealth to disclose
                disclose to the defense
                         to the defense aaprior
                                          prior out-of-court
                                                out-of-court identification
                                                             identification made by Officer
                                                                            made by Officer

Hilbert. In
Hilbert. In the
            the case at bar,
                case at bar, however,
                             however, the
                                      the prier
                                          prior identification was Billy
                                                identification was       disclosed pretrial.
                                                                   fully disclosed           'Phis
                                                                                   pretrial. This

Court addressed
Court addressed the issue as follows in its opinion
                                            opinion on defendant's direct appeal:
                                                                          appeal;'                    15




         Here,  unlike the Wilson
         Here, unlike       Wilson murder
                                     murder trial,   defense counsel
                                              trial, defense   counsel had
                                                                         had full
                                                                               full disclosure
                                                                                    disclosure of  of all  of the
                                                                                                       all of the
         identifications made by.
         identifications         by  Hilbert  well  before
                                                    bcfore  trial, and  was   able  to  raise  all  of
                                                                                                   of  the
         identification
         identification issues
                         issues in an extensive pretrial
                                                   pretrial hearing.
                                                            hearing. See N.T. (Motion) 2/18/14  2/18114 at 7-92
         (hearing
         (hearing on  motion to suppress
                   on motion      suppress identification evidence).
                                                              evidence). Following the hearing, this
         Court
         Court  excluded
                excluded   Hilbert's
                            Hilbert's pretrial
                                      pretrial identification
                                               identification    of dcfcndant
                                                                 of  defendant in in the
                                                                                     the prep
                                                                                          prep session      with the
                                                                                                 session with    the
         assistant district
         assistant district attorney,
                            attorney, but   permitted Hilbert
                                       but permitted    Hilbert to
                                                                 to testify
                                                                     testify that  she had
                                                                             that she   had recognized
                                                                                              recognized
         defendant on
         defendant   on the poster
                             poster in
                                    in  the
                                        the police
                                            police  district,
                                                    district, and
                                                              and   allowed
                                                                    allowed   her
                                                                              her  to
                                                                                   to  make
                                                                                       make    an in-court
                                                                                               an  in-court
         identification.
         identification. Nothing    in Judge
                           Nothing in  Judge Derino-Nastasi's
                                               DeFino-Nastasi's decision,
                                                                      decision, which
                                                                                  which was      premised upon
                                                                                           was premised       upon aa.
         claim or
         claim     discovery violations arising
               of' discovery            arising at aadifferent trial, barred that decision,
                                                                                  decision.

'1'rial Court
Trial   Court Opinion,
              Opinion, filed
                       fifed December 9, 2014 at pp,
                             December 9,         pp. 15-16.
                                                     15-15. Accordingly, any           that trial
                                                                         any objection tbat trial

cotulsel would
counsel  would have made to the admission of officer
                                             Officer Hilbert's in-court identification based on




 Notwilhslanding this
'Notwithstanding
14               this finding,
                      finding, Judge
                               Judge DeFino-Nastasi denied the
                                     DeFino-Nastasi denied the PCRA
                                                               PCRA petition on the ground
                                                                    petition on     ground that           error
                                                                                           that counsel's error
did
did not prejudice   defendant. Id.
        prejudice defendant.     Id at
                                    at 20-21.
                                       20-21.
' I)efendant
11Defendant set
              set forth
                  forth the
                         the issue
                             issue of the Hilbert identification testimony in his Statement of Errors for his direct appeal,
but decided not
but decided      to raise
             not to  raise the
                           the issue
                               issue in the Superior
                                     in the Superior Court.
                                                     Court. See Superior
                                                                  Superior Court
                                                                           Court Opinion,  dated November
                                                                                  Opinion, dated November 20,20, 2015,  at p.
                                                                                                                 2015, at  p
2               issues on
  (listing; the issues
2(listing              on direct appeal).
                                 appeal).




                                                            28
Judge
Judge DcFino-Nastasi's
      De'ino-Nastasi's decision
                       decision would
                                would have been meritless.
                                      have been meritless, Therefore, trial counsel
                                                           Therefore, trial counsel was
                                                                                    was not
                                                                                        not

ineffeetivc
ineffective for failing                 objection.
                failing to make such an objection

            D. The PCRA Cort
            D.          Courl erred by Denying Defendant's
                                               Defendant 's Discovery Request

            Delendarit
            Defendant claims
                       claims that the Court committed ail
                                                       an abuse of discretion by denying defendant's

discovery request.
discovery request. Statement of Matters at ¶D. This claim is without merit.
                                Matters at                           merit

            In
            In defendant's
               defendant's Second Supplemental
                                  Supplemental Petition,
                                               Petition, he requested
                                                            requested "the entire Police
                                                                                  Police

investigation file."
investigation        Second Supplemental
              file." Second              Petition, dated
                            Supplemental Petition, dated 2/8/2019
                                                         2/8/2019 at
                                                                  at p.
                                                                     p. 5. Defendant
                                                                           Defendant alleged
                                                                                     alleged that
                                                                                             that

since "the
since "the Police
           Police conducted a
                            a `shoddy' investigation and the Commonwealth has repeatedly
                              'shoddy' investigation

withheld exculpatory evidence,"
withheld exculpatory evidence," defendant
                                defendant was
                                          was entitled to review
                                              entitled to review the
                                                                 the police investigation file
                                                                     police investigation file in
                                                                                               in


order to "discover
         discover any                                              Id.
                   any other exculpatory evidence being withheld." Id

            In PCRA proceedings
            [n PCRA proceedings in which the death penalty
                                                   penalty is not at issue,"
                                                                     issuC, 16 "no discovery shall be



permitted
pemitted at  any stage
          at any stage of the
                          the proccedings,
                              proceedings, except upon
                                                  upon leave of court after
                                                                      after aashowing of

exceptional
exceptional circuanstances."
            circumstances." PaKCrim.P.
                             Pa.R.Crim,P, 902(1;)(1).
                                          90241(1). Our Supreme Court has specifically held
                                                                                       held

that aaPCRA
that        petitioner is not entitled to inspect
       PCRA petitioner                    inspect the Commonwealth's files for the purpose of

determining the existence of exculpatory
determining                  exculpatory evidence in support of a
                                                                a Brady claim. Commonwealth

•v. Tedford,
    Tedford, 228
             228 A.3d
                 A.3d 891, 909-10 (Pa.
                      891, 908-10 (Pa. 2020).
                                       2020). 17 Here,
                                                 Here, just       Tedford defendant's
                                                       just as in Tedford, defendant's discovery
                                                                                       discovery

request
rcquest to review all
        to review all of
                      of the
                         the police
                             police files
                                    files "is comprised
                                              comprised entirely
                                                        entirely of
                                                                 of conjecture
                                                                    conjecture that damaging
                                                                               that damaging

documents
documents may
          may exist in
                    in those files." Id. For that reason, defendant's discovery request was

properly
properly denied.




16As discussed
 As            above, Nvhile
     discussed above,        the Commonwealth
                      while the  Commonwealth sought adeath
                                              sought a death sentence
                                                             sentence in this case,
                                                                      in this case, the
                                                                                    the jury
                                                                                        jury returned
                                                                                             returned aaverdict of
                                                                                                        verdict of
life in
life in prison
        prison.
1' Because Tedford
 Because      Tedford was
                      was a  collateral challenge
                           u collateral challenge to aasentence of death, the Court
                                                                               Cout applied
                                                                                      applied the more permissive
                                                                                                         permissive
discovery
discovery   standard
            standard  for
                      for death penalty
                                penalty  cases,
                                         cases, allowing
                                                allowing discovery  tip
                                                                    uponon a
                                                                           a showing   of "good  cause," rather than
"exceptional
exceptional     circumstances."
                circumstances."  See  Pa.R.Crim.P.
                                      Pa.Crim.P,    902(E)(2).
                                                    902(EX2).  Accordingly
                                                               Accordingly,   ;the holding  of Tedford  applies here
                                                                                                                here a
                                                                                                                     a
fbrtiori.
fortiort


                                                            29
                                      Hl. CONCLUSION
                                      II1.
        For all
        'or all of
                of the foregoing reasons,
                   the foregoing          the Court's
                                 reasons, the Court's artier
                                                      order dismissing  defendant's PCRA
                                                             dismissing defendant's PCRA petition
                                                                                         petition

should be affirmed.
should be affirmed.




                                                           BY THE COURT:
                                                                  COURT




                                                            GLENN
                                                            GLENN B.
                                                                  B. BRONSON,
                                                                     BRONSON, J.
                                                                              I




                                               30
Commonwealth v.
Commonwealth    v. Fernando
                   Fernando Real
                            Real                              CP-5L-CR-0008511-2008
                                                              CP-51-CH-0008511-2008
Type
Type of
     of Order:
        Order: Opinion
               Opinion                                        CP-51-CR-0048526-2008
                                                              CP-51-CR-0008526-2008

                                     PROOF
                                     PROO OF
                                           OF SERVICE
                                              SERVICE


I hereby certify
I hereby certify that
                 that I
                      I am this day
                                day serving
                                    serving the foregoing
                                                 foregoing Court Order upon the person(s), and in
the inanner
the manner  indicated
            indicated   below,
                        below, which
                               which  service
                                      service satisfies
                                              satisfies the requirements
                                                        the              of Pa.R.Crim.P,
                                                            requirements of              1. 14:
                                                                            Pa.R.Crim.P.114:


Defense
Defense Cuunsel/Party:
        Counsel/Party
                              John
                              John Belli, Esquire
                                   Belli, Esquire
                              2Penn Center,
                              2Penn   Center, Suite 940
                                              Suite 900
                              Philadelphia,
                              Philadelphia, PA  19102-1532
                                            PA 19102-1532

Type
Type of
     of Service:
        Service        () Personal (X)
                       ()Personal  (X) First       Mail () Other,
                                       First Class Mail    Other, please specify:
                                                                         specify


District Attorney:
Distriet Attorney;
                              Lawrence   Goode, Esquire
                              Lawrence Goode,     Esquire
                              Interim Supervisor, Appeals
                              Interim Supervisor,   Appeals Unit
                                                             Unit
                              Office
                              Office of the District
                                     of the           Attorney
                                             District Attorney
                              Three
                              Three South
                                     South Penn    Square
                                            Penn Square
                              Philadelphia,
                              Philadelphia, PA 19107-3499

Type
Type of
     of Service
        Service       () Personal (
                      ()Personal  () First
                                     First Class
                                           Class Mail (X)
                                                      (X) Other,
                                                          Other, please
                                                                 please specify:
                                                                        specify: Intergffce
                                                                                 Interoffice


Additional Counsel/Party:
Additional CounseUParty:

                              Joseph D.
                              Joseph  D. Seletyn,   Esquire
                                          Seletyn, Esquire
                              Prothonotary
                              Prothonotary
                              Office of
                              Office     the Prothonotary
                                      of the Prothonotary   —Superior
                                                              Superior Court
                                                                       Court
                              530 Walnut
                              530           Street, Suite
                                   Walnut Street,   Suite 315
                                                          315
                              .Philadelphia,
                              Philadelphia, PA
                                             PA 19106
                                                  19106


Type of Service:
Type of Servicc       () Personal (X)
                      (Personal   (X) First
                                      First Class
                                            Class Mail () Other, please
                                                                 please specify:
                                                                        specify:




Dated: March
Date«d: March 12, 2021
              12, 2021



-Ly_0AC
Megur  O'Donnell
Megani O'Donnell
Law Clerk to Hon,
    Clerk to      Glenn B.
             Hon. Glenn B. Bronson
                           Bronson